Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of September 22, 2009, (this
“Agreement”), is made among (i) MXenergy Holdings Inc., a Delaware
corporation (the “Company”), (ii) the Stockholders listed on Schedule I hereto
(collectively, the “Class A Stockholders”), (iii) the Stockholders listed on
Schedule II hereto (collectively, the “Class B Stockholders”), (iv) the
Stockholders listed on Schedule III hereto (collectively, the “Class C
Stockholders” and, together with the Class A Stockholders and the Class B
Stockholders, the “Common Stockholders”), and (v) any other Stockholder that may
become a party to this Agreement after the date hereof and pursuant to the terms
hereof.  Capitalized terms used herein without definition shall have the
meanings set forth in Section 10.

 


A.                                   PURSUANT TO THAT CERTAIN AMENDED AND
RESTATED LOCK-UP, SUPPORT AND VOTING AGREEMENT, DATED AS OF AUGUST 14, 2009, AS
THE SAME MAY BE AMENDED FROM TIME TO TIME (THE “LOCK-UP AGREEMENT”), THE COMPANY
AND CERTAIN HOLDERS OF THE COMPANY’S FLOATING RATE SENIOR NOTES DUE 2011 (THE
“NOTES”) HAVE AGREED, AMONG OTHER THINGS, TO AMEND AND EXCHANGE CERTAIN
OBLIGATIONS OF THE COMPANY AND CERTAIN OF ITS SUBSIDIARIES (COLLECTIVELY, THE
“RESTRUCTURING”), UPON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THE
LOCK-UP AGREEMENT.


 


B.                                     IN CONNECTION WITH THE RESTRUCTURING, THE
COMPANY HAS (I) COMMENCED AN EXCHANGE OFFER PURSUANT TO WHICH CERTAIN
OUTSTANDING NOTES HAVE BEEN EXCHANGED FOR NEW DEBT INSTRUMENTS, CASH AND SHARES
OF CLASS A COMMON STOCK REPRESENTING, IN THE AGGREGATE, 62.5% OF THE OUTSTANDING
SHARES OF COMMON STOCK (ON A FULLY DILUTED BASIS, BUT PRIOR TO ANY GRANTS UNDER
THE MANAGEMENT INCENTIVE PLAN), (II) ISSUED SHARES OF CLASS B COMMON STOCK
REPRESENTING, IN THE AGGREGATE, 7.37% OF THE OUTSTANDING SHARES OF COMMON STOCK
(ON A FULLY DILUTED BASIS, BUT PRIOR TO ANY GRANTS UNDER THE MANAGEMENT
INCENTIVE PLAN), AND (III) ISSUED SHARES OF CLASS C COMMON STOCK REPRESENTING,
IN THE AGGREGATE, 30.13% OF THE OUTSTANDING SHARES OF COMMON STOCK (ON A FULLY
DILUTED BASIS, BUT PRIOR TO ANY GRANTS UNDER THE MANAGEMENT INCENTIVE PLAN).


 


C.                                     IN ORDER TO INDUCE THE COMMON
STOCKHOLDERS TO PARTICIPATE IN THE RESTRUCTURING, THE COMPANY DESIRES TO GRANT
TO THE COMMON STOCKHOLDERS CERTAIN REGISTRATION RIGHTS WITH RESPECT TO THE
SHARES OF COMMON STOCK HELD BY THE COMMON STOCKHOLDERS.


 

NOW, THEREFORE, the parties hereto agree as follows:

 


1.                                       DEMAND REGISTRATIONS.

 


(A)                                  REQUESTS FOR REGISTRATION.  AT ANY TIME
FOLLOWING THE EARLIER OF (I) AN IPO AND (II) THE THIRD ANNIVERSARY OF THE DATE
HEREOF, THE REQUIRED HOLDERS MAY REQUEST IN

 

--------------------------------------------------------------------------------


 


WRITING THAT THE COMPANY EFFECT THE REGISTRATION OF ALL OR ANY PART OF THE
REGISTRABLE SECURITIES HELD BY SUCH REQUIRED HOLDERS (A “REGISTRATION
REQUEST”).  PROMPTLY AFTER ITS RECEIPT OF ANY REGISTRATION REQUEST, THE COMPANY
WILL GIVE WRITTEN NOTICE OF SUCH REQUEST TO ALL OTHER HOLDERS, AND WILL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO REGISTER, IN ACCORDANCE WITH THE PROVISIONS
OF THIS AGREEMENT, ALL REGISTRABLE SECURITIES THAT HAVE BEEN REQUESTED TO BE
REGISTERED BY THE REQUIRED HOLDERS IN THE REGISTRATION REQUEST OR BY ANY OTHER
HOLDERS BY WRITTEN NOTICE TO THE COMPANY, WHICH NOTICE IS RECEIVED WITHIN THIRTY
(30) DAYS AFTER THE DATE THE COMPANY HAS GIVEN SUCH HOLDERS NOTICE OF THE
REGISTRATION REQUEST.  THE COMPANY WILL PAY ALL REGISTRATION EXPENSES INCURRED
IN CONNECTION WITH ANY REGISTRATION PURSUANT TO THIS SECTION 1.


 


(B)                                 LIMITATION ON DEMAND REGISTRATIONS.  THE
COMPANY WILL NOT BE OBLIGATED TO EFFECT MORE THAN THREE REGISTRATIONS PURSUANT
TO THIS SECTION 1 (EACH, A “DEMAND REGISTRATION”), PROVIDED THAT A REQUEST FOR
REGISTRATION WILL NOT COUNT FOR THE PURPOSES OF THIS LIMITATION IF (I) THE
REQUIRED HOLDERS DETERMINE IN GOOD FAITH TO WITHDRAW (PRIOR TO THE EFFECTIVE
DATE OF THE REGISTRATION STATEMENT RELATING TO SUCH REQUEST) THE PROPOSED
REGISTRATION, (II) THE REGISTRATION STATEMENT RELATING TO SUCH REQUEST IS NOT
DECLARED EFFECTIVE WITHIN 180 DAYS OF THE DATE SUCH REGISTRATION STATEMENT IS
FIRST FILED WITH THE COMMISSION, (III) PRIOR TO THE SALE OF AT LEAST 75% OF THE
REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION RELATING TO SUCH REQUEST,
SUCH REGISTRATION IS ADVERSELY AFFECTED BY ANY STOP ORDER, INJUNCTION OR OTHER
ORDER OR REQUIREMENT OF THE COMMISSION OR OTHER GOVERNMENTAL AGENCY OR COURT FOR
ANY REASON AND THE COMPANY FAILS TO HAVE SUCH STOP ORDER, INJUNCTION OR OTHER
ORDER OR REQUIREMENT REMOVED, WITHDRAWN OR RESOLVED TO THE REQUIRED HOLDERS’
REASONABLE SATISFACTION WITHIN THIRTY (30) DAYS OF THE DATE OF SUCH ORDER,
(IV) ANY OF THE REGISTRABLE SECURITIES REQUESTED BY THE REQUIRED HOLDERS TO BE
INCLUDED IN THE REGISTRATION ARE NOT SO INCLUDED PURSUANT TO SECTION 1(F), OR
(V) THE CONDITIONS TO CLOSING SPECIFIED IN ANY UNDERWRITING AGREEMENT ENTERED
INTO IN CONNECTION WITH THE REGISTRATION RELATING TO SUCH REQUEST ARE NOT
SATISFIED (OTHER THAN AS A RESULT OF A MATERIAL DEFAULT OR BREACH THEREUNDER BY
THE REQUIRED HOLDERS).  NOTWITHSTANDING THE FOREGOING, THE COMPANY WILL PAY ALL
REGISTRATION EXPENSES IN CONNECTION WITH ANY REQUEST FOR REGISTRATION PURSUANT
TO SECTION 1(A) REGARDLESS OF WHETHER OR NOT SUCH REQUEST COUNTS TOWARD THE
LIMITATION SET FORTH ABOVE.


 


(C)                                  SHORT-FORM REGISTRATIONS.  THE COMPANY WILL
USE ITS COMMERCIALLY REASONABLE EFFORTS TO QUALIFY FOR REGISTRATION ON FORM S-3
OR ANY COMPARABLE OR SUCCESSOR FORM OR FORMS OR ANY SIMILAR SHORT-FORM
REGISTRATION (“SHORT-FORM REGISTRATIONS”), AND TO THAT END THE COMPANY WILL
REGISTER (WHETHER OR NOT REQUIRED BY LAW TO DO SO) SHARES OF COMMON STOCK UNDER
THE EXCHANGE ACT IN ACCORDANCE WITH THE PROVISIONS OF THAT ACT FOLLOWING THE
EFFECTIVE DATE OF THE FIRST REGISTRATION OF ANY SECURITIES OF THE COMPANY ON
FORM S-1 OR ANY COMPARABLE OR SUCCESSOR FORM OR FORMS.  TO THE EXTENT THE
COMPANY IS QUALIFIED FOR A SHORT-FORM REGISTRATION, THE REQUIRED HOLDERS WILL BE
ENTITLED TO REQUEST AT ANY TIME AND FROM TIME TO TIME AN UNLIMITED NUMBER OF
SHORT-FORM REGISTRATIONS, IN ADDITION TO THE REGISTRATION RIGHTS PROVIDED IN
SECTION 1(A), PROVIDED THAT THE COMPANY

 

2

--------------------------------------------------------------------------------


 

will not be obligated to effect any registration pursuant to this
Section 2(c) more than twice in any one year.  Promptly after its receipt of any
request for a Short-Form Registration, the Company will give written notice of
such request to all other Holders, and will use its commercially reasonable
efforts to register, in accordance with the provisions of this Agreement, all
Registrable Securities that any Holder has requested in writing to be
registered, which request is received no later than thirty (30) days after the
date of such notice.  The Company will pay all Registration Expenses incurred in
connection with any Short-Form Registration.

 


(D)                                 RESTRICTIONS ON DEMAND REGISTRATIONS.  THE
COMPANY MAY POSTPONE FOR A REASONABLE PERIOD OF TIME, NOT TO EXCEED 120 DAYS,
THE FILING OF A PROSPECTUS OR THE EFFECTIVENESS OF A REGISTRATION STATEMENT FOR
A DEMAND REGISTRATION OR A SHORT-FORM REGISTRATION IF THE COMPANY FURNISHES TO
THE HOLDERS A CERTIFICATE SIGNED BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY,
FOLLOWING CONSULTATION WITH, AND AFTER OBTAINING THE GOOD FAITH APPROVAL OF, THE
BOARD OF DIRECTORS OF THE COMPANY, STATING THE COMPANY’S BELIEF THAT THE FILING
OR CONTINUED EFFECTIVENESS OF SUCH REGISTRATION STATEMENT WOULD REQUIRE THE
DISCLOSURE OF MATERIAL NON-PUBLIC INFORMATION THAT WOULD MATERIALLY ADVERSELY
AFFECT A FINANCING, ACQUISITION, DISPOSITION, MERGER OR OTHER MATERIAL
TRANSACTION INVOLVING THE COMPANY, PROVIDED THAT THE COMPANY MAY NOT EFFECT SUCH
A POSTPONEMENT MORE THAN ONCE IN ANY 360-DAY PERIOD.  IF THE COMPANY SO
POSTPONES THE FILING OF A PROSPECTUS OR THE EFFECTIVENESS OF A REGISTRATION
STATEMENT, THE REQUIRED HOLDERS WILL BE ENTITLED TO WITHDRAW SUCH REQUEST AND,
IF SUCH REQUEST IS WITHDRAWN, SUCH REGISTRATION REQUEST WILL NOT COUNT FOR THE
PURPOSES OF THE LIMITATION SET FORTH IN SECTION 1(B).  THE COMPANY WILL PAY ALL
REGISTRATION EXPENSES INCURRED IN CONNECTION WITH ANY SUCH ABORTED REGISTRATION
OR PROSPECTUS.


 


(E)                                  SELECTION OF UNDERWRITERS.  IF THE REQUIRED
HOLDERS INTEND TO DISTRIBUTE THE REGISTRABLE SECURITIES COVERED BY THEIR
REGISTRATION REQUEST BY MEANS OF AN UNDERWRITTEN OFFERING, THEY WILL SO ADVISE
THE COMPANY AS A PART OF THE REGISTRATION REQUEST, AND THE COMPANY WILL INCLUDE
SUCH INFORMATION IN THE NOTICE SENT BY THE COMPANY TO THE OTHER HOLDERS WITH
RESPECT TO SUCH REGISTRATION REQUEST.  IN SUCH EVENT, THE REQUIRED HOLDERS WILL
HAVE THE RIGHT TO SELECT THE INVESTMENT BANKER(S) AND MANAGER(S) TO ADMINISTER
THE OFFERING, WHICH SHALL BE REASONABLY SATISFACTORY TO THE COMPANY.  IF THE
OFFERING IS UNDERWRITTEN, THE RIGHT OF ANY HOLDER TO REGISTRATION PURSUANT TO
THIS SECTION 1 WILL BE CONDITIONED UPON SUCH HOLDER’S PARTICIPATION IN SUCH
UNDERWRITING AND THE INCLUSION OF THE HOLDER’S REGISTRABLE SECURITIES THAT IT
WISHES TO SELL IN THE UNDERWRITING (UNLESS OTHERWISE AGREED BY THE REQUIRED
HOLDERS), AND THE COMPANY AND EACH SUCH HOLDER WILL (TOGETHER WITH THE OTHER
HOLDERS DISTRIBUTING THEIR SECURITIES THROUGH SUCH UNDERWRITING) ENTER INTO AN
UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE UNDERWRITER OR UNDERWRITERS
SELECTED FOR SUCH UNDERWRITING.  IF ANY HOLDER DISAPPROVES OF THE TERMS OF THE
UNDERWRITING, SUCH HOLDER MAY ELECT TO WITHDRAW THEREFROM BY WRITTEN NOTICE TO
THE COMPANY, THE MANAGING UNDERWRITER AND THE REQUIRED HOLDERS.

 

3

--------------------------------------------------------------------------------


 


(F)                                    PRIORITY ON DEMAND REGISTRATIONS.  THE
COMPANY WILL NOT INCLUDE IN ANY UNDERWRITTEN REGISTRATION PURSUANT TO SECTIONS
1(A) OR (C) ANY SECURITIES THAT ARE NOT REGISTRABLE SECURITIES WITHOUT THE PRIOR
WRITTEN CONSENT OF THE REQUIRED HOLDERS.  IF THE MANAGING UNDERWRITER ADVISES
THE COMPANY THAT IN ITS OPINION THE NUMBER OF REGISTRABLE SECURITIES (AND, IF
PERMITTED HEREUNDER, OTHER SECURITIES REQUESTED TO BE INCLUDED IN SUCH OFFERING)
EXCEEDS THE NUMBER OF SECURITIES THAT CAN BE SOLD IN SUCH OFFERING WITHOUT
ADVERSELY AFFECTING THE MARKETABILITY OF THE OFFERING, THE COMPANY WILL INCLUDE
IN SUCH OFFERING ONLY SUCH NUMBER OF SECURITIES THAT IN THE OPINION OF SUCH
UNDERWRITERS CAN BE SOLD WITHOUT ADVERSELY AFFECTING THE MARKETABILITY OF THE
OFFERING, WHICH SECURITIES WILL BE SO INCLUDED IN THE FOLLOWING ORDER OF
PRIORITY: (I) FIRST, REGISTRABLE SECURITIES, PRO RATA AMONG THE RESPECTIVE
HOLDERS THEREOF ON THE BASIS OF THE AGGREGATE NUMBER OF REGISTRABLE SECURITIES
OWNED BY EACH SUCH HOLDER, AND (II) SECOND, ANY OTHER SECURITIES OF THE COMPANY
THAT HAVE BEEN REQUESTED TO BE SO INCLUDED.


 


(G)                                 METHOD OF DISTRIBUTION.  ANY REGISTRATION
PURSUANT TO THIS SECTION 1 SHALL BE EFFECTED BY MEANS OF A REGISTRATION
STATEMENT IN ACCORDANCE WITH THE PLAN OF DISTRIBUTION SET FORTH THEREIN AND IN
THE PROSPECTUS AND PROSPECTUS SUPPLEMENT RELATED THERETO, AS APPLICABLE, AND, IF
A SHORT-FORM REGISTRATION IS AVAILABLE, RULE 415 UNDER THE SECURITIES ACT.  THE
REGISTRATION STATEMENT SHALL SPECIFY THE TYPES OF SALE OR DISTRIBUTION
TRANSACTIONS PURSUANT TO WHICH THE HOLDER MAY FROM TIME TO TIME SELL REGISTRABLE
SECURITIES, WHICH SHALL INCLUDE SALES TO UNDERWRITERS FOR RESALE TO THE PUBLIC
OR TO INSTITUTIONAL INVESTORS, SALES ON STOCK EXCHANGES OR IN THE
OVER-THE-COUNTER MARKET (AT PREVAILING MARKET PRICES, AT PRICES RELATED TO SUCH
PREVAILING MARKET PRICES OR AT NEGOTIATED PRICES), BLOCK TRADES, PURCHASES BY A
BROKER OR DEALER AS PRINCIPAL AND RESALE BY THAT BROKER OR DEALER FOR ITS OWN
ACCOUNT, ORDINARY BROKER’S TRANSACTIONS AND TRANSACTIONS IN WHICH THE BROKER
SOLICITS PURCHASERS, PRIVATELY NEGOTIATED TRANSACTIONS AND SUCH OTHER METHODS OF
SALE BY THE HOLDER AS THE REQUIRED HOLDERS MAY (BUT SHALL NOT BE REQUIRED TO)
ELECT AND SPECIFY IN THEIR REGISTRATION REQUEST.


 


(H)                                 OTHER REGISTRATION RIGHTS.  EXCEPT AS
PROVIDED IN THIS AGREEMENT, THE COMPANY WILL NOT GRANT TO ANY HOLDER OR
PROSPECTIVE HOLDER OF ANY EQUITY SECURITIES OF THE COMPANY OR SECURITIES THAT
ARE CONVERTIBLE INTO EQUITY SECURITIES OF THE COMPANY REGISTRATION RIGHTS WITH
RESPECT TO SUCH EQUITY SECURITIES WHICH ARE SENIOR OR PARI PASSU TO THE RIGHTS
GRANTED HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED HOLDERS.


 


2.                                       PIGGYBACK REGISTRATIONS.

 


(A)                                  RIGHT TO PIGGYBACK.  WHENEVER THE COMPANY
PROPOSES TO REGISTER ANY OF ITS SECURITIES, WHETHER FOR THE COMPANY’S OWN
ACCOUNT OR FOR THE ACCOUNT OF ANY STOCKHOLDERS OF THE COMPANY, INCLUDING,
WITHOUT LIMITATION, PURSUANT TO SECTION 1 (OTHER THAN A REGISTRATION ON FORM S-4
OR A REGISTRATION RELATING SOLELY TO (X) ANY EMPLOYEE STOCK OPTIONS OR OTHER
EMPLOYEE BENEFIT PLANS OR (Y) THE SALE OF DEBT OR CONVERTIBLE DEBT INSTRUMENTS),
THE COMPANY SHALL GIVE PROMPT WRITTEN NOTICE TO ALL HOLDERS OF ITS INTENTION

 

4

--------------------------------------------------------------------------------


 


TO EFFECT SUCH A REGISTRATION AND SHALL INCLUDE IN SUCH REGISTRATION ALL
REGISTRABLE SECURITIES WITH RESPECT TO WHICH THE COMPANY HAS RECEIVED WRITTEN
REQUESTS FOR INCLUSION THEREIN, WHICH REQUEST IS RECEIVED WITHIN THIRTY (30)
DAYS AFTER THE DATE OF THE COMPANY’S NOTICE (A “PIGGYBACK REGISTRATION”).  ANY
HOLDER THAT HAS MADE SUCH A WRITTEN REQUEST MAY WITHDRAW ITS REGISTRABLE
SECURITIES FROM SUCH PIGGYBACK REGISTRATION BY GIVING WRITTEN NOTICE TO THE
COMPANY AND THE MANAGING UNDERWRITER, IF ANY, ON OR BEFORE THE THIRTIETH (30TH)
DAY PRIOR TO THE PLANNED EFFECTIVE DATE OF SUCH PIGGYBACK REGISTRATION.  THE
COMPANY MAY TERMINATE OR WITHDRAW ANY REGISTRATION UNDER THIS SECTION 2 PRIOR TO
THE EFFECTIVENESS OF SUCH REGISTRATION, WHETHER OR NOT ANY HOLDER HAS ELECTED TO
INCLUDE REGISTRABLE SECURITIES IN SUCH REGISTRATION, AND EXCEPT FOR THE
OBLIGATION TO PAY REGISTRATION EXPENSES PURSUANT TO SECTION 2(C), THE COMPANY
WILL HAVE NO LIABILITY TO ANY HOLDER IN CONNECTION WITH SUCH TERMINATION OR
WITHDRAWAL.


 


(B)                                 UNDERWRITTEN REGISTRATION.  IF THE
REGISTRATION REFERRED TO IN SECTION 2(A) IS PROPOSED TO BE UNDERWRITTEN, THE
COMPANY WILL SO ADVISE THE HOLDERS AS A PART OF THE WRITTEN NOTICE GIVEN
PURSUANT TO SECTION 2(A).  IN SUCH EVENT, THE RIGHT OF ANY HOLDER TO
REGISTRATION PURSUANT TO THIS SECTION 2 WILL BE CONDITIONED UPON SUCH HOLDER’S
PARTICIPATION IN SUCH UNDERWRITING AND THE INCLUSION OF SUCH HOLDER’S
REGISTRABLE SECURITIES IN THE UNDERWRITING, AND EACH SUCH HOLDER WILL (TOGETHER
WITH THE COMPANY AND THE OTHER HOLDERS DISTRIBUTING THEIR SECURITIES THROUGH
SUCH UNDERWRITING) ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH
THE UNDERWRITER OR UNDERWRITERS SELECTED FOR SUCH UNDERWRITING BY THE COMPANY. 
IF ANY HOLDER DISAPPROVES OF THE TERMS OF THE UNDERWRITING, SUCH HOLDER MAY
ELECT TO WITHDRAW THEREFROM BY WRITTEN NOTICE TO THE COMPANY, THE MANAGING
UNDERWRITER AND THE REQUIRED HOLDERS.


 


(C)                                  PIGGYBACK REGISTRATION EXPENSES.  THE
COMPANY WILL PAY ALL REGISTRATION EXPENSES IN CONNECTION WITH ANY PIGGYBACK
REGISTRATION, WHETHER OR NOT ANY REGISTRATION OR PROSPECTUS BECOMES EFFECTIVE OR
FINAL.


 


(D)                                 PRIORITY ON PRIMARY REGISTRATIONS.  IF A
PIGGYBACK REGISTRATION RELATES TO AN UNDERWRITTEN PRIMARY OFFERING ON BEHALF OF
THE COMPANY, AND THE MANAGING UNDERWRITERS ADVISE THE COMPANY THAT IN THEIR
OPINION THE NUMBER OF SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION
EXCEEDS THE NUMBER WHICH CAN BE SOLD WITHOUT ADVERSELY AFFECTING THE
MARKETABILITY OF SUCH OFFERING, THE COMPANY WILL INCLUDE IN SUCH REGISTRATION OR
PROSPECTUS ONLY SUCH NUMBER OF SECURITIES THAT IN THE OPINION OF SUCH
UNDERWRITERS CAN BE SOLD WITHOUT ADVERSELY AFFECTING THE MARKETABILITY OF THE
OFFERING, WHICH SECURITIES WILL BE SO INCLUDED IN THE FOLLOWING ORDER OF
PRIORITY: (I) FIRST, THE SECURITIES THE COMPANY PROPOSES TO SELL, (II) SECOND,
THE REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION, PRO
RATA AMONG THE HOLDERS OF SUCH REGISTRABLE SECURITIES ON THE BASIS OF THE NUMBER
OF REGISTRABLE SECURITIES SO REQUESTED TO BE INCLUDED THEREIN BY EACH SUCH
HOLDER, AND (III) THIRD, ANY OTHER SECURITIES REQUESTED TO BE INCLUDED IN SUCH
REGISTRATION.

 

5

--------------------------------------------------------------------------------


 


(E)                                  PRIORITY ON SECONDARY REGISTRATIONS.  IF A
PIGGYBACK REGISTRATION RELATES TO AN UNDERWRITTEN SECONDARY REGISTRATION ON
BEHALF OF OTHER HOLDERS OF THE COMPANY’S SECURITIES, AND THE MANAGING
UNDERWRITERS ADVISE THE COMPANY THAT IN THEIR OPINION THE NUMBER OF SECURITIES
REQUESTED TO BE INCLUDED IN SUCH REGISTRATION EXCEEDS THE NUMBER WHICH CAN BE
SOLD WITHOUT ADVERSELY AFFECTING THE MARKETABILITY OF THE OFFERING, THE COMPANY
WILL INCLUDE IN SUCH REGISTRATION ONLY SUCH NUMBER OF SECURITIES THAT IN THE
OPINION OF SUCH UNDERWRITERS CAN BE SOLD WITHOUT ADVERSELY AFFECTING THE
MARKETABILITY OF THE OFFERING, WHICH SECURITIES WILL BE SO INCLUDED IN THE
FOLLOWING ORDER OF PRIORITY: (I) FIRST, THE SECURITIES REQUESTED TO BE INCLUDED
THEREIN BY THE HOLDERS REQUESTING SUCH REGISTRATION AND THE REGISTRABLE
SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION, PRO RATA AMONG THE
HOLDERS OF SUCH SECURITIES AND REGISTRABLE SECURITIES ON THE BASIS OF THE NUMBER
OF SECURITIES SO REQUESTED TO BE INCLUDED THEREIN BY EACH SUCH HOLDER, AND
(II) SECOND, ANY SECURITIES THE COMPANY WISHES TO INCLUDE IN SUCH REGISTRATION
AND (III) THIRD, ANY OTHER SECURITIES REQUESTED TO BE INCLUDED IN SUCH
REGISTRATION.


 


(F)                                    OTHER REGISTRATIONS.  IF THE COMPANY
FILES A REGISTRATION STATEMENT WITH RESPECT TO REGISTRABLE SECURITIES PURSUANT
TO SECTION 1 OR SECTION 2, AND IF SUCH REGISTRATION HAS NOT BEEN WITHDRAWN OR
ABANDONED, THE COMPANY WILL NOT FILE OR CAUSE TO BE EFFECTED ANY OTHER
REGISTRATION OF ANY OF ITS EQUITY SECURITIES OR SECURITIES CONVERTIBLE OR
EXCHANGEABLE INTO OR EXERCISABLE FOR ITS EQUITY SECURITIES UNDER THE SECURITIES
ACT (EXCEPT ON FORM S-4 OR S-8 OR ANY SUCCESSOR OR SIMILAR FORMS), WHETHER ON
ITS OWN BEHALF OR AT THE REQUEST OF ANY HOLDER OR HOLDERS OF SUCH SECURITIES,
UNTIL A PERIOD OF AT LEAST 90 DAYS HAVE ELAPSED FROM THE EFFECTIVE DATE OF THE
EFFECTIVENESS OF SUCH REGISTRATION STATEMENT.


 


3.                                       REGISTRATION PROCEDURES.


 


(A)                                  SUBJECT TO SECTION 1(D), WHENEVER THE
HOLDERS OF REGISTRABLE SECURITIES HAVE REQUESTED THAT ANY REGISTRABLE SECURITIES
BE REGISTERED PURSUANT TO THIS AGREEMENT, THE COMPANY WILL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO EFFECT THE REGISTRATION AND SALE OF SUCH REGISTRABLE
SECURITIES IN ACCORDANCE WITH THE INTENDED METHOD OF DISPOSITION THEREOF. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY WILL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO, AS EXPEDITIOUSLY AS POSSIBLE:

 

(I)                                     PREPARE AND (WITHIN SIXTY (60) DAYS
AFTER THE END OF THE THIRTY-DAY PERIOD WITHIN WHICH REQUESTS FOR REGISTRATION
MAY BE GIVEN TO THE COMPANY PURSUANT HERETO) FILE WITH THE COMMISSION A
REGISTRATION STATEMENT WITH RESPECT TO SUCH REGISTRABLE SECURITIES, MAKE ALL
REQUIRED FILINGS WITH FINRA AND THEREAFTER USE ITS COMMERCIALLY REASONABLE
EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE; PROVIDED,
HOWEVER, THAT (A) BEFORE FILING A REGISTRATION STATEMENT OR ANY AMENDMENTS OR
SUPPLEMENTS THERETO, OR ANY PROSPECTUSES OR PROSPECTUS SUPPLEMENTS, THE COMPANY
WILL FURNISH TO ONE FIRM OF COUNSEL SELECTED BY THE HOLDERS IN ACCORDANCE WITH
SECTION 4(B), COPIES OF ALL SUCH DOCUMENTS PROPOSED TO BE FILED, WHICH DOCUMENTS
WILL BE SUBJECT TO REVIEW

 

6

--------------------------------------------------------------------------------


 

OF SUCH COUNSEL AT THE COMPANY’S EXPENSE, (B) THE COMPANY WILL NOT FILE SUCH
REGISTRATION STATEMENT, AMENDMENT OR SUPPLEMENT, PROSPECTUS OR PROSPECTUS
SUPPLEMENT, PRIOR TO THE DATE THAT IS FIVE BUSINESS DAYS FROM THE DATE THAT SUCH
COUNSEL RECEIVED SUCH DOCUMENT UNLESS SUCH COUNSEL EARLIER INFORMS THE COMPANY
THAT IT HAS NO OBJECTIONS TO THE FILING OF SUCH REGISTRATION STATEMENT,
AMENDMENT OR SUPPLEMENT, PROSPECTUS OR PROSPECTUS SUPPLEMENT, AND (C) THE
COMPANY WILL NOT FILE ANY REGISTRATION STATEMENT, AMENDMENT OR SUPPLEMENT TO
SUCH REGISTRATION STATEMENT, OR ANY PROSPECTUSES OR PROSPECTUS SUPPLEMENTS, TO
WHICH SUCH COUNSEL WILL HAVE REASONABLY OBJECTED IN WRITING ON THE GROUNDS THAT
(AND EXPLAINING WHY) SUCH REGISTRATION STATEMENT, AMENDMENT OR SUPPLEMENT,
PROSPECTUS OR PROSPECTUS SUPPLEMENT DOES NOT COMPLY IN ALL MATERIAL RESPECTS
WITH THE REQUIREMENTS OF THE SECURITIES ACT OR OF THE RULES OR REGULATIONS
THEREUNDER;

 

(II)                                  PREPARE AND FILE WITH THE COMMISSION SUCH
AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AS MAY BE NECESSARY TO
KEEP SUCH REGISTRATION STATEMENT EFFECTIVE FOR A PERIOD OF EITHER (A) NOT LESS
THAN TWELVE MONTHS OR, IF SUCH REGISTRATION STATEMENT RELATES TO AN UNDERWRITTEN
OFFERING, SUCH LONGER PERIOD AS IN THE REASONABLE OPINION OF COUNSEL FOR THE
UNDERWRITERS A PROSPECTUS IS REQUIRED BY LAW TO BE DELIVERED IN CONNECTION WITH
SALES OF REGISTRABLE SECURITIES BY AN UNDERWRITER OR DEALER OR (B) SUCH SHORTER
PERIOD AS WILL TERMINATE WHEN ALL OF THE SECURITIES COVERED BY SUCH REGISTRATION
STATEMENT HAVE BEEN DISPOSED OF IN ACCORDANCE WITH THE INTENDED METHODS OF
DISPOSITION BY THE SELLER OR SELLERS THEREOF SET FORTH IN SUCH REGISTRATION
STATEMENT (BUT IN ANY EVENT NOT BEFORE THE EXPIRATION OF ANY LONGER PERIOD
REQUIRED UNDER THE SECURITIES ACT), AND TO COMPLY WITH THE PROVISIONS OF THE
SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT UNTIL SUCH TIME AS ALL OF SUCH SECURITIES HAVE BEEN
DISPOSED OF IN ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY THE SELLER
OR SELLERS THEREOF SET FORTH IN SUCH REGISTRATION STATEMENT;

 

(III)                               FURNISH TO EACH SELLER OF REGISTRABLE
SECURITIES SUCH NUMBER OF COPIES, WITHOUT CHARGE, OF SUCH REGISTRATION
STATEMENT, EACH AMENDMENT AND SUPPLEMENT THERETO, INCLUDING EACH PRELIMINARY
PROSPECTUS, FINAL PROSPECTUS, FREE WRITING PROSPECTUSES UNDER RULE 433 UNDER THE
SECURITIES ACT, ALL EXHIBITS AND OTHER DOCUMENTS FILED THEREWITH AND SUCH OTHER
DOCUMENTS AS SUCH SELLER MAY REASONABLY REQUEST, INCLUDING IN ORDER TO
FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY SUCH SELLER;

 

(IV)                              USE ITS COMMERCIALLY REASONABLE EFFORTS TO
REGISTER OR QUALIFY SUCH REGISTRABLE SECURITIES UNDER SUCH OTHER SECURITIES OR
BLUE SKY LAWS OF SUCH JURISDICTIONS AS ANY SELLER REASONABLY REQUESTS AND DO ANY
AND ALL OTHER ACTS AND THINGS THAT MAY BE NECESSARY OR REASONABLY ADVISABLE TO
ENABLE SUCH SELLER TO CONSUMMATE THE DISPOSITION IN SUCH JURISDICTIONS OF THE
REGISTRABLE SECURITIES

 

7

--------------------------------------------------------------------------------


 

OWNED BY SUCH SELLER (PROVIDED THAT THE COMPANY WILL NOT BE REQUIRED TO
(A) QUALIFY GENERALLY TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT
OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS SUBSECTION, (B) SUBJECT ITSELF TO
TAXATION IN ANY SUCH JURISDICTION OR (C) CONSENT TO GENERAL SERVICE OF PROCESS
IN ANY SUCH JURISDICTION);

 

(V)                                 USE ITS COMMERCIALLY REASONABLE EFFORTS TO
CAUSE ALL REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT TO BE
REGISTERED WITH OR APPROVED BY SUCH OTHER GOVERNMENTAL AGENCIES, AUTHORITIES OR
SELF-REGULATORY BODIES AS MAY BE NECESSARY OR REASONABLY ADVISABLE IN LIGHT OF
THE BUSINESS AND OPERATIONS OF THE COMPANY TO ENABLE THE SELLER OR SELLERS
THEREOF TO CONSUMMATE THE DISPOSITION OF SUCH REGISTRABLE SECURITIES IN
ACCORDANCE WITH THE INTENDED METHOD OR METHODS OF DISPOSITION THEREOF;

 

(VI)                              PROMPTLY NOTIFY EACH SELLER OF SUCH
REGISTRABLE SECURITIES, AT ANY TIME WHEN A PROSPECTUS RELATING THERETO IS
REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT, UPON DISCOVERY THAT, OR UPON
THE DISCOVERY OF THE HAPPENING OF ANY EVENT AS A RESULT OF WHICH, THE PROSPECTUS
CONTAINS AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS ANY FACT NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, AND, AS PROMPTLY AS PRACTICABLE, PREPARE AND FURNISH
TO SUCH SELLER A REASONABLE NUMBER OF COPIES OF A SUPPLEMENT OR AMENDMENT TO
SUCH PROSPECTUS SO THAT, AS THEREAFTER DELIVERED TO THE PURCHASERS OF SUCH
REGISTRABLE SECURITIES, SUCH PROSPECTUS WILL NOT CONTAIN AN UNTRUE STATEMENT OF
A MATERIAL FACT OR OMIT TO STATE ANY FACT NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE;

 

(VII)                           NOTIFY EACH SELLER OF ANY REGISTRABLE SECURITIES
COVERED BY SUCH REGISTRATION STATEMENT (A) WHEN THE PROSPECTUS, ANY PROSPECTUS
SUPPLEMENT, ANY FREE WRITING PROSPECTUSES UNDER RULE 433 UNDER THE SECURITIES
ACT OR POST-EFFECTIVE AMENDMENT HAS BEEN FILED AND, WITH RESPECT TO SUCH
REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT, WHEN THE SAME HAS BECOME
EFFECTIVE, (B) OF ANY REQUEST BY THE COMMISSION FOR AMENDMENTS OR SUPPLEMENTS TO
SUCH REGISTRATION STATEMENT OR TO AMEND OR TO SUPPLEMENT SUCH PROSPECTUS OR FOR
ADDITIONAL INFORMATION, AND (C) OF THE ISSUANCE BY THE COMMISSION OF ANY STOP
ORDER SUSPENDING THE EFFECTIVENESS OF SUCH REGISTRATION STATEMENT OR THE
INITIATION OF ANY PROCEEDINGS FOR ANY OF SUCH PURPOSES;

 

(VIII)                        USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE
ALL SUCH REGISTRABLE SECURITIES TO BE LISTED ON EACH SECURITIES EXCHANGE ON
WHICH SIMILAR SECURITIES ISSUED BY THE COMPANY ARE THEN LISTED OR, IF NO SIMILAR
SECURITIES ISSUED BY THE COMPANY ARE THEN LISTED ON ANY SECURITIES EXCHANGE, USE
ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE ALL SUCH REGISTRABLE SECURITIES TO
BE LISTED ON THE NEW

 

8

--------------------------------------------------------------------------------


 

YORK STOCK EXCHANGE OR THE NASDAQ STOCK MARKET LLC (AS DETERMINED BY THE HOLDERS
OF A MAJORITY OF THE REGISTRABLE SECURITIES BEING SOLD IN SUCH OFFERING);

 

(IX)                                PROVIDE A TRANSFER AGENT AND REGISTRAR FOR
ALL SUCH REGISTRABLE SECURITIES NOT LATER THAN THE EFFECTIVE DATE OF SUCH
REGISTRATION STATEMENT;

 

(X)                                   ENTER INTO SUCH CUSTOMARY AGREEMENTS,
INCLUDING UNDERWRITING AGREEMENTS WITH CUSTOMARY PROVISIONS (INCLUDING, BUT NOT
LIMITED TO, INDEMNITIES TO THE EFFECT AND TO THE EXTENT PROVIDED IN SECTION 5,
PROVISIONS FOR THE DELIVERY OF OFFICER’S CERTIFICATES, OPINIONS OF COUNSEL,
RULE 10B-5 NEGATIVE ASSURANCE LETTERS AND ACCOUNTANTS’ “COMFORT” LETTERS) AND
TAKE ALL SUCH OTHER ACTIONS AS THE REQUIRED HOLDERS OR THE UNDERWRITERS, IF ANY,
REASONABLY REQUEST IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH
REGISTRABLE SECURITIES (INCLUDING, WITHOUT LIMITATION, EFFECTING A SHARE SPLIT
OR A COMBINATION OF SHARES, TO THE EXTENT APPROVED BY THE STOCKHOLDERS OF THE
COMPANY REQUIRED TO APPROVE ANY SUCH ACTION);

 

(XI)                                FURNISH OR MAKE AVAILABLE (AND CAUSE THE
COMPANY’S OFFICERS, DIRECTORS, EMPLOYEES AND INDEPENDENT ACCOUNTANTS TO FURNISH
OR MAKE AVAILABLE) FOR INSPECTION BY ANY SELLER OF REGISTRABLE SECURITIES, ANY
UNDERWRITER PARTICIPATING IN ANY DISPOSITION PURSUANT TO SUCH REGISTRATION
STATEMENT AND ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED BY ANY SUCH
SELLER OR UNDERWRITER, SUCH INFORMATION AND ASSISTANCE AS SUCH SELLER,
UNDERWRITER, ATTORNEY, ACCOUNTANT OR AGENT MAY REASONABLY REQUEST IN CONNECTION
WITH ANY “DUE DILIGENCE” EFFORT THAT SUCH PERSON DEEMS APPROPRIATE IN CONNECTION
WITH SUCH REGISTRATION STATEMENT, INCLUDING, BUT NOT LIMITED TO, ALL FINANCIAL
AND OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND DOCUMENTS RELATING TO THE
BUSINESS OF THE COMPANY, PROVIDED THAT EACH HOLDER, UNDERWRITER, ACCOUNTANT OR
OTHER AGENT (A) ENTERS INTO A CONFIDENTIALITY AGREEMENT IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COMPANY AND (B) MINIMIZES THE DISRUPTION TO THE
COMPANY’S BUSINESS IN CONNECTION WITH THE FOREGOING;

 

(XII)                             OTHERWISE USE ITS COMMERCIALLY REASONABLE
EFFORTS TO COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE COMMISSION,
AND MAKE AVAILABLE TO ITS SECURITY HOLDERS, AS SOON AS REASONABLY PRACTICABLE,
AN EARNINGS STATEMENT COVERING THE PERIOD OF AT LEAST TWELVE MONTHS BEGINNING
WITH THE FIRST DAY OF THE COMPANY’S FIRST FULL CALENDAR QUARTER AFTER THE
EFFECTIVE DATE OF THE REGISTRATION STATEMENT, WHICH EARNINGS STATEMENT WILL
SATISFY THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT AND RULE 158
THEREUNDER;

 

(XIII)                          IN THE EVENT OF THE ISSUANCE OF ANY STOP ORDER
SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT, OR OF ANY ORDER
SUSPENDING OR PREVENTING THE USE OF ANY RELATED PROSPECTUS OR CEASING TRADING OF
ANY SECURITIES

 

9

--------------------------------------------------------------------------------


 

INCLUDED IN SUCH REGISTRATION STATEMENT FOR SALE IN ANY JURISDICTION, USE ITS
COMMERCIALLY REASONABLE EFFORTS PROMPTLY TO OBTAIN THE WITHDRAWAL OF SUCH ORDER;

 

(XIV)                         ENTER INTO SUCH AGREEMENTS AND TAKE SUCH OTHER
ACTIONS AS THE SELLERS OF REGISTRABLE SECURITIES OR THE UNDERWRITERS REASONABLY
REQUEST IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH REGISTRABLE
SECURITIES, INCLUDING, WITHOUT LIMITATION, PREPARING FOR AND PARTICIPATING IN
SUCH NUMBER OF “ROAD SHOWS” AND ALL SUCH OTHER CUSTOMARY SELLING EFFORTS AS THE
UNDERWRITERS REASONABLY REQUEST IN ORDER TO EXPEDITE OR FACILITATE SUCH
DISPOSITION;

 

(XV)                            OBTAIN ONE OR MORE COMFORT LETTERS, ADDRESSED TO
UNDERWRITERS IN ANY UNDERWRITTEN OFFERING, DATED THE DATE OF THE CLOSING UNDER
THE UNDERWRITING AGREEMENT FOR SUCH OFFERING (AND TO THE EXTENT PERMITTED BY
ACCOUNTING RULES AND GUIDANCE, THE SELLERS OF REGISTRABLE SECURITIES, DATED THE
EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT), SIGNED BY THE COMPANY’S
INDEPENDENT PUBLIC ACCOUNTANTS IN CUSTOMARY FORM AND COVERING SUCH MATTERS OF
THE TYPE CUSTOMARILY COVERED BY COMFORT LETTERS AS THE HOLDERS OF A MAJORITY OF
THE REGISTRABLE SECURITIES BEING SOLD IN SUCH OFFERING REASONABLY REQUEST;

 

(XVI)                         PROVIDE LEGAL OPINIONS AND NEGATIVE ASSURANCE
LETTERS OF THE COMPANY’S OUTSIDE COUNSEL, ADDRESSED TO THE HOLDERS OF THE
REGISTRABLE SECURITIES BEING SOLD, DATED THE EFFECTIVE DATE OF SUCH REGISTRATION
STATEMENT, EACH AMENDMENT AND SUPPLEMENT THERETO (AND, IF SUCH REGISTRATION
INCLUDES AN UNDERWRITTEN PUBLIC OFFERING, DATED THE DATE OF THE CLOSING UNDER
THE UNDERWRITING AGREEMENT), WITH RESPECT TO THE REGISTRATION STATEMENT, AS
AMENDED AND SUPPLEMENTED, AND SUCH OTHER DOCUMENTS RELATING THERETO IN CUSTOMARY
FORM AND COVERING SUCH MATTERS OF THE TYPE CUSTOMARILY COVERED BY LEGAL OPINIONS
OF SUCH NATURE; AND

 

(XVII)                      USE ITS COMMERCIALLY REASONABLE EFFORTS TO TAKE OR
CAUSE TO BE TAKEN ALL OTHER ACTIONS, AND DO AND CAUSE TO BE DONE ALL OTHER
THINGS, NECESSARY OR REASONABLY ADVISABLE IN THE OPINION OF ANY SELLER OF
REGISTRABLE SECURITIES TO EFFECT THE REGISTRATION OF SUCH REGISTRABLE SECURITIES
CONTEMPLATED HEREBY.


 


(B)                                 THE COMPANY AGREES NOT TO FILE OR MAKE ANY
AMENDMENT TO ANY REGISTRATION STATEMENT WITH RESPECT TO ANY REGISTRABLE
SECURITIES, OR ANY AMENDMENT OF OR SUPPLEMENT TO THE PROSPECTUS USED IN
CONNECTION THEREWITH, OR ANY FREE WRITING PROSPECTUS UNDER RULE 433 UNDER THE
SECURITIES ACT, THAT REFERS TO ANY HOLDER COVERED THEREBY BY NAME, OR OTHERWISE
IDENTIFIES SUCH HOLDER AS THE HOLDER OF ANY SECURITIES OF THE COMPANY, WITHOUT
THE CONSENT OF SUCH HOLDER, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED, UNLESS AND TO THE EXTENT SUCH DISCLOSURE IS REQUIRED BY LAW.

 

10

--------------------------------------------------------------------------------


 


(C)                                  THE COMPANY MAY REQUIRE EACH HOLDER OF
REGISTRABLE SECURITIES AS TO WHICH ANY REGISTRATION IS BEING EFFECTED TO FURNISH
THE COMPANY WITH SUCH INFORMATION REGARDING SUCH HOLDER AND PERTINENT TO THE
DISCLOSURE REQUIREMENTS RELATING TO THE REGISTRATION AND THE DISTRIBUTION OF
SUCH SECURITIES AS THE COMPANY MAY FROM TIME TO TIME REASONABLY REQUEST IN
WRITING.


 


4.                                       REGISTRATION EXPENSES.


 


(A)                                  EXCEPT AS OTHERWISE PROVIDED FOR HEREIN
(INCLUDING WITH RESPECT TO THE SELLING EXPENSES, WHICH WILL BE BORNE BY THE
HOLDERS OF THE SECURITIES SO REGISTERED AS DESCRIBED BELOW), ALL EXPENSES
INCIDENTAL TO THE COMPANY’S PERFORMANCE OF OR COMPLIANCE WITH THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ALL REGISTRATION AND FILING FEES, FEES AND
EXPENSES OF COMPLIANCE WITH SECURITIES OR BLUE SKY LAWS, WORD PROCESSING,
DUPLICATING AND PRINTING EXPENSES, MESSENGER AND DELIVERY EXPENSES, AND FEES AND
DISBURSEMENTS OF COUNSEL FOR THE COMPANY AND ALL INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS, UNDERWRITERS AND OTHER PERSONS RETAINED BY THE COMPANY (ALL SUCH
EXPENSES, “REGISTRATION EXPENSES”), WILL BE BORNE AS PROVIDED IN THIS AGREEMENT,
EXCEPT THAT THE COMPANY WILL, IN ANY EVENT, PAY ITS INTERNAL EXPENSES
(INCLUDING, WITHOUT LIMITATION, ALL SALARIES AND EXPENSES OF ITS OFFICERS AND
EMPLOYEES PERFORMING LEGAL OR ACCOUNTING DUTIES), THE EXPENSES OF ANY ANNUAL
AUDIT OR QUARTERLY REVIEW, THE EXPENSES OF ANY LIABILITY INSURANCE AND THE
EXPENSES AND FEES FOR LISTING THE SECURITIES TO BE REGISTERED ON EACH SECURITIES
EXCHANGE ON WHICH SIMILAR SECURITIES ISSUED BY THE COMPANY ARE THEN LISTED OR ON
THE NEW YORK STOCK EXCHANGE OR THE NASDAQ STOCK MARKET LLC.  ALL SELLING
EXPENSES WILL BE BORNE BY THE HOLDERS OF THE SECURITIES SO REGISTERED PRO RATA
ON THE BASIS OF THE NUMBER OF THEIR SHARES SO REGISTERED.


 


(B)                                 IN CONNECTION WITH EACH REGISTRATION
PURSUANT TO SECTION 1 AND EACH PIGGYBACK REGISTRATION, THE COMPANY WILL
REIMBURSE THE HOLDERS OF REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION OR
QUALIFICATION FOR THE REASONABLE FEES AND DISBURSEMENTS OF ONE UNITED STATES
COUNSEL, WHO WILL BE CHOSEN BY THE HOLDERS OF A MAJORITY OF THE REGISTRABLE
SECURITIES BEING SO REGISTERED.


 


(C)                                  TO THE EXTENT REGISTRATION EXPENSES ARE NOT
REQUIRED TO BE PAID BY THE COMPANY, EACH HOLDER OF SECURITIES INCLUDED IN ANY
REGISTRATION OR QUALIFICATION HEREUNDER WILL PAY THOSE REGISTRATION EXPENSES
ALLOCABLE TO THE REGISTRATION OR QUALIFICATION OF SUCH HOLDER’S SECURITIES SO
INCLUDED, AND ANY REGISTRATION EXPENSES NOT SO ALLOCABLE WILL BE BORNE BY ALL
SELLERS OF SECURITIES INCLUDED IN SUCH REGISTRATION IN PROPORTION TO THE
AGGREGATE SELLING PRICE OF THE SECURITIES TO BE SO REGISTERED OR QUALIFIED.


 


5.                                       INDEMNIFICATION.


 


(A)                                  THE COMPANY AGREES TO INDEMNIFY AND HOLD
HARMLESS, AND HEREBY DOES INDEMNIFY AND HOLD HARMLESS, EACH HOLDER, ITS
AFFILIATES, EACH PERSON THAT CONTROLS SUCH

 

11

--------------------------------------------------------------------------------


 


HOLDER (WITHIN THE MEANING OF THE SECURITIES ACT), AND THEIR RESPECTIVE
OFFICERS, DIRECTORS AND PARTNERS (COLLECTIVELY, “HOLDER INDEMNIFIED PARTIES”),
AGAINST, AND PAY AND REIMBURSE SUCH HOLDER INDEMNIFIED PARTY FOR ANY LOSSES,
CLAIMS, DAMAGES, LIABILITIES, JOINT OR SEVERAL, TO WHICH SUCH HOLDER OR ANY SUCH
AFFILIATE, DIRECTOR, OFFICER OR PARTNER OR CONTROLLING PERSON MAY BECOME SUBJECT
UNDER THE SECURITIES ACT OR OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES
OR LIABILITIES (OR ACTIONS OR PROCEEDINGS, WHETHER COMMENCED OR THREATENED, IN
RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON (I) ANY UNTRUE OR ALLEGED UNTRUE
STATEMENT OF MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT, PROSPECTUS
OR PRELIMINARY PROSPECTUS OR ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO, OR ANY
FREE WRITING PROSPECTUS UNDER RULE 433 OF THE SECURITIES ACT, (II) ANY OMISSION
OR ALLEGED OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF ANY PROSPECTUS, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE), NOT MISLEADING, OR
(III) ANY VIOLATION BY THE COMPANY OF ANY RULE OR REGULATION PROMULGATED UNDER
THE SECURITIES ACT OR ANY STATE SECURITIES LAWS APPLICABLE TO THE COMPANY AND
RELATING TO ACTION OR INACTION REQUIRED OF THE COMPANY IN CONNECTION WITH ANY
SUCH REGISTRATION, AND THE COMPANY WILL PAY AND REIMBURSE SUCH HOLDER
INDEMNIFIED PARTY FOR ANY REASONABLE LEGAL OR ANY OTHER EXPENSES ACTUALLY AND
REASONABLY INCURRED BY THEM IN CONNECTION WITH INVESTIGATING, DEFENDING OR
SETTLING ANY SUCH LOSS, CLAIM, LIABILITY, ACTION OR PROCEEDING; PROVIDED,
HOWEVER, THAT THE COMPANY WILL NOT BE LIABLE IN ANY SUCH CASE (I) TO THE EXTENT
THAT ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY (OR ACTION OR PROCEEDING IN RESPECT
THEREOF) OR EXPENSE ARISES OUT OF OR IS BASED UPON AN UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT, OR OMISSION OR ALLEGED OMISSION, MADE IN SUCH
REGISTRATION STATEMENT, ANY SUCH PROSPECTUS OR PRELIMINARY PROSPECTUS OR ANY
AMENDMENT OR SUPPLEMENT THERETO, OR ANY FREE WRITING PROSPECTUS UNDER RULE 433
OF THE SECURITIES ACT, OR IN ANY APPLICATION, IN RELIANCE UPON, AND IN
CONFORMITY WITH, WRITTEN INFORMATION PREPARED AND FURNISHED TO THE COMPANY BY
SUCH HOLDER EXPRESSLY FOR USE THEREIN, OR (II) IF (A) SUCH UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT, OR OMISSION OR ALLEGED OMISSION, IS CORRECTED IN AN
AMENDMENT OR SUPPLEMENT TO SUCH REGISTRATION STATEMENT OR PROSPECTUS AND
(B) SUCH HOLDER THEREAFTER FAILS TO DELIVER SUCH REGISTRATION STATEMENT OR
PROSPECTUS, AS SO AMENDED OR SUPPLEMENTED, AFTER THE COMPANY HAS FURNISHED SUCH
HOLDER WITH A SUFFICIENT NUMBER OF COPIES OF SUCH AMENDMENT OR SUPPLEMENT IN A
MANNER AND AT A TIME SUFFICIENT TO PERMIT DELIVERY OF SUCH AMENDMENT OR
SUPPLEMENT TO THE PERSON OR PERSONS ASSERTING SUCH LOSS, CLAIM, DAMAGE,
LIABILITY OR EXPENSE.  IN CONNECTION WITH AN UNDERWRITTEN OFFERING, THE COMPANY,
IF REQUESTED, WILL INDEMNIFY SUCH UNDERWRITERS, THEIR OFFICERS AND DIRECTORS AND
EACH PERSON WHO CONTROLS SUCH UNDERWRITERS (WITHIN THE MEANING OF THE SECURITIES
ACT) TO THE SAME EXTENT AS PROVIDED ABOVE WITH RESPECT TO THE INDEMNIFICATION OF
THE HOLDER INDEMNIFIED PARTIES.


 


(B)                                 IN CONNECTION WITH ANY REGISTRATION
STATEMENT IN WHICH A HOLDER IS PARTICIPATING, EACH SUCH HOLDER WILL FURNISH TO
THE COMPANY IN WRITING SUCH INFORMATION AS THE COMPANY REASONABLY REQUESTS FOR
USE IN CONNECTION WITH ANY SUCH REGISTRATION STATEMENT OR PROSPECTUS AND, WILL
INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS DIRECTORS AND OFFICERS, EACH
UNDERWRITER AND EACH OTHER PERSON WHO CONTROLS THE COMPANY

 

12

--------------------------------------------------------------------------------


 


(WITHIN THE MEANING OF THE SECURITIES ACT) AND EACH SUCH UNDERWRITER AGAINST ANY
LOSSES, CLAIMS, DAMAGES, LIABILITIES, JOINT OR SEVERAL, TO WHICH THE COMPANY OR
ANY SUCH DIRECTOR OR OFFICER, ANY SUCH UNDERWRITER OR CONTROLLING PERSON MAY
BECOME SUBJECT UNDER THE SECURITIES ACT OR OTHERWISE, INSOFAR AS SUCH LOSSES,
CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS OR PROCEEDINGS, WHETHER COMMENCED OR
THREATENED, IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON (I) ANY UNTRUE OR
ALLEGED UNTRUE STATEMENT OF MATERIAL FACT CONTAINED IN THE REGISTRATION
STATEMENT, PROSPECTUS OR PRELIMINARY PROSPECTUS OR ANY AMENDMENT THEREOF OR
SUPPLEMENT THERETO, OR ANY FREE WRITING PROSPECTUS UNDER RULE 433 OF THE
SECURITIES ACT, OR IN ANY APPLICATION OR (II) ANY OMISSION OR ALLEGED OMISSION
OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN (IN THE CASE OF ANY PROSPECTUS, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE), NOT MISLEADING, BUT ONLY TO THE EXTENT THAT SUCH
UNTRUE STATEMENT OR OMISSION IS MADE IN SUCH REGISTRATION STATEMENT, ANY SUCH
PROSPECTUS OR PRELIMINARY PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO, OR
ANY FREE WRITING PROSPECTUS UNDER RULE 433 OF THE SECURITIES ACT, OR IN ANY
APPLICATION, IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION
PREPARED AND FURNISHED TO THE COMPANY BY SUCH HOLDER EXPRESSLY FOR USE THEREIN,
AND SUCH HOLDER WILL REIMBURSE THE COMPANY AND EACH SUCH DIRECTOR, OFFICER,
UNDERWRITER AND CONTROLLING PERSON FOR ANY REASONABLE LEGAL OR ANY OTHER
EXPENSES ACTUALLY AND REASONABLY INCURRED BY THEM IN CONNECTION WITH
INVESTIGATING, DEFENDING OR SETTLING ANY SUCH LOSS, CLAIM, LIABILITY, ACTION OR
PROCEEDING, PROVIDED THAT THE OBLIGATION TO INDEMNIFY AND HOLD HARMLESS WILL BE
INDIVIDUAL AND SEVERAL TO EACH HOLDER AND WILL BE LIMITED TO THE NET AMOUNT OF
PROCEEDS RECEIVED BY SUCH HOLDER FROM THE SALE OF REGISTRABLE SECURITIES
PURSUANT TO SUCH REGISTRATION STATEMENT.


 


(C)                                  ANY PERSON ENTITLED TO INDEMNIFICATION
HEREUNDER WILL (I) GIVE PROMPT WRITTEN NOTICE TO THE INDEMNIFYING PARTY OF ANY
CLAIM WITH RESPECT TO WHICH IT SEEKS INDEMNIFICATION AND (II) UNLESS IN SUCH
INDEMNIFIED PARTY’S REASONABLE JUDGMENT A CONFLICT OF INTEREST BETWEEN SUCH
INDEMNIFIED AND INDEMNIFYING PARTIES MAY EXIST WITH RESPECT TO SUCH CLAIM,
PERMIT SUCH INDEMNIFYING PARTY TO ASSUME THE DEFENSE OF SUCH CLAIM WITH COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY.  IF SUCH DEFENSE IS ASSUMED,
THE INDEMNIFYING PARTY WILL NOT BE SUBJECT TO ANY LIABILITY FOR ANY SETTLEMENT
MADE BY THE INDEMNIFIED PARTY WITHOUT ITS CONSENT (BUT SUCH CONSENT WILL NOT BE
UNREASONABLY WITHHELD OR DELAYED) OR FOR ANY FEES OR EXPENSES OF COUNSEL OF THE
INDEMNIFIED PARTY.  AN INDEMNIFYING PARTY WHO IS NOT ENTITLED TO, OR ELECTS NOT
TO, ASSUME THE DEFENSE OF A CLAIM WILL NOT BE OBLIGATED TO PAY THE FEES AND
EXPENSES OF MORE THAN ONE COUNSEL FOR ALL PARTIES INDEMNIFIED BY SUCH
INDEMNIFYING PARTY WITH RESPECT TO SUCH CLAIM, UNLESS IN THE REASONABLE JUDGMENT
OF ANY INDEMNIFIED PARTY A CONFLICT OF INTEREST MAY EXIST BETWEEN SUCH
INDEMNIFIED PARTY AND ANY OTHER OF SUCH INDEMNIFIED PARTIES WITH RESPECT TO SUCH
CLAIM.


 


(D)                                 THE INDEMNIFICATION PROVIDED FOR UNDER THIS
AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION
MADE BY OR ON BEHALF OF THE INDEMNIFIED PARTY OR ANY OFFICER, DIRECTOR OR
CONTROLLING PERSON OF SUCH INDEMNIFIED PARTY AND WILL

 

13

--------------------------------------------------------------------------------


 


SURVIVE THE REGISTRATION AND SALE OF ANY SECURITIES BY ANY PERSON ENTITLED TO
ANY INDEMNIFICATION HEREUNDER AND THE EXPIRATION OR TERMINATION OF THIS
AGREEMENT.


 


(E)                                  IF THE INDEMNIFICATION PROVIDED FOR IN THIS
SECTION 5 IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE UNAVAILABLE TO AN
INDEMNIFIED PARTY WITH RESPECT TO ANY LOSS, LIABILITY, CLAIM, DAMAGE OR EXPENSE
REFERRED TO HEREIN, THEN THE INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY THEREUNDER, WILL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY
SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS, LIABILITY, CLAIM, DAMAGE OR
EXPENSE IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF
THE INDEMNIFYING PARTY ON THE ONE HAND AND OF THE INDEMNIFIED PARTY ON THE OTHER
HAND IN CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH RESULTED IN SUCH LOSS,
LIABILITY, CLAIM, DAMAGE OR EXPENSE AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS. THE RELEVANT FAULT OF THE INDEMNIFYING PARTY AND THE INDEMNIFIED
PARTY WILL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE
OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE OMISSION TO STATE A
MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE INDEMNIFYING PARTY OR BY
THE INDEMNIFIED PARTY AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION.
NOTWITHSTANDING THE FOREGOING, THE AMOUNT ANY HOLDER WILL BE OBLIGATED TO
CONTRIBUTE PURSUANT TO THIS SECTION 5(E) WILL BE LIMITED TO AN AMOUNT EQUAL TO
THE NET PROCEEDS TO SUCH HOLDER OF THE RESTRICTED SECURITIES SOLD PURSUANT TO
THE REGISTRATION STATEMENT WHICH GIVES RISE TO SUCH OBLIGATION TO CONTRIBUTE
(LESS THE AGGREGATE AMOUNT OF ANY DAMAGES WHICH THE HOLDER HAS OTHERWISE BEEN
REQUIRED TO PAY IN RESPECT OF SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION OR
ANY SUBSTANTIALLY SIMILAR LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION ARISING FROM
THE SALE OF SUCH RESTRICTED SECURITIES).


 


6.                                       PARTICIPATION IN UNDERWRITTEN
REGISTRATIONS.


 


(A)                                  NO HOLDER MAY PARTICIPATE IN ANY
REGISTRATION HEREUNDER THAT IS UNDERWRITTEN UNLESS SUCH HOLDER (I) AGREES TO
SELL ITS REGISTRABLE SECURITIES ON THE BASIS PROVIDED IN ANY UNDERWRITING
ARRANGEMENTS APPROVED BY THE PERSON OR PERSONS ENTITLED HEREUNDER TO APPROVE
SUCH ARRANGEMENTS (INCLUDING, WITHOUT LIMITATION, PURSUANT TO THE TERMS OF ANY
OVER-ALLOTMENT OR “GREEN SHOE” OPTION REQUESTED BY THE MANAGING UNDERWRITER(S),
PROVIDED THAT NO HOLDER WILL BE REQUIRED TO SELL MORE THAN THE NUMBER OF
REGISTRABLE SECURITIES THAT SUCH HOLDER HAS REQUESTED THE COMPANY TO INCLUDE IN
ANY REGISTRATION), (II) COMPLETES AND EXECUTES ALL QUESTIONNAIRES, POWERS OF
ATTORNEY, INDEMNITIES, UNDERWRITING AGREEMENTS AND OTHER DOCUMENTS REASONABLY
REQUIRED UNDER THE TERMS OF SUCH UNDERWRITING ARRANGEMENTS, AND (III) COOPERATES
WITH THE COMPANY’S REASONABLE REQUESTS IN CONNECTION WITH SUCH REGISTRATION OR
QUALIFICATION (IT BEING UNDERSTOOD THAT THE COMPANY’S FAILURE TO PERFORM ITS
OBLIGATIONS HEREUNDER, WHICH FAILURE IS CAUSED BY SUCH HOLDER’S FAILURE TO
COOPERATE, WILL NOT CONSTITUTE A BREACH BY THE COMPANY OF THIS AGREEMENT). 
NOTWITHSTANDING THE FOREGOING, NO HOLDER WILL BE REQUIRED TO AGREE TO ANY
INDEMNIFICATION OBLIGATIONS ON THE PART OF SUCH HOLDER THAT ARE GREATER THAN ITS
OBLIGATIONS PURSUANT TO SECTION 5(B).

 

14

--------------------------------------------------------------------------------


 


(B)                                 EACH HOLDER THAT IS PARTICIPATING IN ANY
REGISTRATION HEREUNDER AGREES THAT, UPON RECEIPT OF ANY NOTICE FROM THE COMPANY
OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SUBSECTION (VI) OF
SECTION 3(A), SUCH HOLDER WILL FORTHWITH DISCONTINUE THE DISPOSITION OF ITS
REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT UNTIL SUCH HOLDER
RECEIVES COPIES OF A SUPPLEMENTED OR AMENDED PROSPECTUS AS CONTEMPLATED BY
SUBSECTION (VI) OF SECTION 3(A).  IN THE EVENT THE COMPANY GIVES ANY SUCH
NOTICE, THE APPLICABLE TIME PERIOD DURING WHICH A REGISTRATION STATEMENT IS TO
REMAIN EFFECTIVE PURSUANT TO THIS AGREEMENT WILL BE EXTENDED BY THE NUMBER OF
DAYS DURING THE PERIOD FROM AND INCLUDING THE DATE OF THE GIVING OF SUCH NOTICE
PURSUANT TO THIS SECTION 6(B) TO AND INCLUDING THE DATE WHEN EACH SELLER OF A
REGISTRABLE SECURITY COVERED BY SUCH REGISTRATION STATEMENT WILL HAVE RECEIVED
THE COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY SUBSECTION
(VI) OF SECTION 3(A).


 


7.                                       RULE 144 AND 144A REPORTING.


 


(A)                                  WITH A VIEW TO MAKING AVAILABLE THE
BENEFITS OF CERTAIN RULES AND REGULATIONS OF THE COMMISSION WHICH MAY PERMIT THE
SALE OF THE RESTRICTED SECURITIES TO THE PUBLIC WITHOUT REGISTRATION, THE
COMPANY AGREES TO:

 

(I)                                 MAKE AND KEEP PUBLIC INFORMATION AVAILABLE
AS THOSE TERMS ARE UNDERSTOOD AND DEFINED IN RULE 144 UNDER THE SECURITIES ACT,
AT ALL TIMES FROM AND AFTER NINETY (90) DAYS FOLLOWING THE EFFECTIVE DATE OF THE
FIRST REGISTRATION UNDER THE SECURITIES ACT FILED BY THE COMPANY FOR AN OFFERING
OF ITS SECURITIES TO THE GENERAL PUBLIC, AND

 

(II)                              FILE WITH THE COMMISSION IN A TIMELY MANNER
ALL REPORTS AND OTHER DOCUMENTS REQUIRED OF THE COMPANY UNDER THE SECURITIES ACT
AND THE EXCHANGE ACT AT ANY TIME AFTER IT HAS BECOME SUBJECT TO SUCH REPORTING
REQUIREMENTS.


 


(B)                                 FOR PURPOSES OF FACILITATING SALES PURSUANT
TO RULE 144A, SO LONG AS THE COMPANY IS NOT SUBJECT TO THE REPORTING
REQUIREMENTS OF SECTION 13 OR 15(D) OF THE EXCHANGE ACT, EACH HOLDER AND ANY
PROSPECTIVE PURCHASER OF SUCH HOLDER’S SECURITIES WILL HAVE THE RIGHT TO OBTAIN
FROM THE COMPANY, UPON REQUEST OF THE HOLDER PRIOR TO THE TIME OF SALE, A COPY
OF THE DOCUMENTS AND INFORMATION DESCRIBED IN RULE 144A(D)(4) OF THE SECURITIES
ACT.

 


8.                                       LOCK-UP AGREEMENTS.  IN CONSIDERATION
FOR THE COMPANY AGREEING TO ITS OBLIGATIONS UNDER THIS AGREEMENT, EACH HOLDER
AGREES IN CONNECTION WITH ANY UNDERWRITTEN REGISTRATION OF THE COMPANY’S
SECURITIES (WHETHER OR NOT SUCH HOLDER IS PARTICIPATING IN SUCH REGISTRATION)
UPON THE REQUEST OF THE COMPANY AND THE UNDERWRITERS MANAGING ANY UNDERWRITTEN
OFFERING OF THE COMPANY’S SECURITIES, NOT TO EFFECT (OTHER THAN PURSUANT TO SUCH
REGISTRATION) ANY PUBLIC SALE OR DISTRIBUTION OF REGISTRABLE SECURITIES,
INCLUDING, BUT NOT LIMITED TO, ANY SALE PURSUANT TO RULE 144 OR RULE 144A, OR
MAKE ANY

 

15

--------------------------------------------------------------------------------


 


SHORT SALE OF, LOAN, GRANT ANY OPTION FOR THE PURCHASE OF, OR OTHERWISE DISPOSE
OF ANY REGISTRABLE SECURITIES, ANY OTHER EQUITY SECURITIES OF THE COMPANY OR ANY
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR ANY EQUITY
SECURITIES OF THE COMPANY WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY OR
SUCH UNDERWRITERS, AS THE CASE MAY BE, FOR SUCH PERIOD OF TIME (NOT TO EXCEED
180 DAYS IN THE CASE OF THE COMPANY’S INITIAL PUBLIC OFFERING, OR 90 DAYS IN THE
CASE OF ANY OTHER OFFERING) FROM THE EFFECTIVE DATE OF SUCH REGISTRATION AS THE
COMPANY AND THE UNDERWRITERS MAY SPECIFY, SO LONG AS ALL HOLDERS OR STOCKHOLDERS
HOLDING MORE THAN ONE PERCENT (5%) OF THE OUTSTANDING SHARES OF COMMON STOCK AND
ALL OFFICERS AND DIRECTORS OF THE COMPANY ARE BOUND BY A COMPARABLE OBLIGATION;
PROVIDED, HOWEVER, THAT NOTHING HEREIN WILL PREVENT ANY HOLDER THAT IS A
PARTNERSHIP OR CORPORATION FROM MAKING A DISTRIBUTION OF REGISTRABLE SECURITIES
TO THE PARTNERS OR SHAREHOLDERS THEREOF THAT IS OTHERWISE IN COMPLIANCE WITH
APPLICABLE SECURITIES LAWS, SO LONG AS SUCH DISTRIBUTEES AGREE TO BE SO BOUND.


 


9.                                       TERM.  THIS AGREEMENT WILL BE EFFECTIVE
AS OF THE DATE HEREOF AND WILL CONTINUE IN EFFECT THEREAFTER UNTIL THE EARLIEST
OF (A) ITS TERMINATION BY THE CONSENT OF EACH OF THE PARTIES HERETO OR THEIR
RESPECTIVE SUCCESSORS IN INTEREST, (B) THE DATE ON WHICH NO REGISTRABLE
SECURITIES REMAIN OUTSTANDING AND (C) THE DISSOLUTION, LIQUIDATION OR WINDING UP
OF THE COMPANY.


 


10.                                 DEFINED TERMS.  CAPITALIZED TERMS WHEN USED
IN THIS AGREEMENT HAVE THE FOLLOWING MEANINGS:

 

“AAA” has the meaning set forth in Section 11(i).

 

“Agreement” has the meaning set forth in the Preamble.

 

“Class A Common Stock” means the Class A Common Stock, par value $0.01 per
share, of the Company.

 

“Class A Stockholders” has the meaning set forth in the Preamble.

 

“Class A Voting Agreement” means the Voting Agreement, dated as of the date
hereof, by and among the Class A Stockholders party thereto, as it may be
amended from time to time.

 

“Class B Common Stock” means the Class B Common Stock, par value $0.01 per
share, of the Company.

 

“Class B Stockholders” has the meaning set forth in the Preamble.

 

“Class C Common Stock” means the Class C Common Stock, par value $0.01 per
share, of the Company.

 

16

--------------------------------------------------------------------------------


 

“Class C Stockholders” has the meaning set forth in the Preamble.

 

“Class D Common Stock” means the Class D Common Stock, par value $0.01 per
share, of the Company.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act.

 

“Common Stock” means, collectively, the Class A Common Stock, the Class B Common
Stock, the Class C Common Stock and the Class D Common Stock, and any securities
issued in respect thereof, or in substitution therefor, in connection with any
stock split, dividend or combination, or any reclassification, recapitalization,
merger, consolidation, exchange or other similar reorganization.

 

“Common Stockholders” has the meaning set forth in the Preamble.

 

“Company” has the meaning set forth in the Preamble.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute and the rules and regulations thereunder, as in effect
from time to time.

 

“Holder” means any holder of outstanding Registrable Securities that is a party
to this Agreement or to whom the benefits of this Agreement have been validly
assigned.

 

“IPO” means the initial Public Offering of the Company that generates gross cash
proceeds of not less than $75,000,000 (including primary and secondary sales).

 

“Lock-Up Agreement” has the meaning set forth in the Recitals.

 

“Management Incentive Plan” means that certain management incentive plan
established by the Company, pursuant to which Equity Securities have been issued
or reserved for future issuances to certain key management employees of the
Company and its Subsidiaries.

 

“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization or a
government or department or agency thereof.

 

“Public Offering” means an offering of Common Stock pursuant to a registration
statement filed in accordance with the Securities Act, other than a registration
statement on Form S-4 or Form S-8 or their successors, or any registration
statement covering only securities proposed to be issued in exchange for
securities or assets of another entity.

 

17

--------------------------------------------------------------------------------


 

“Register,” “registered” and “registration” refers to a registration effected by
preparing and filing a Registration Statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such Registration
Statement, and compliance with applicable state securities laws of such states
in which Holders notify the Company of their intention to offer Registrable
Securities.

 

“Registrable Securities” means (i) any shares of Common Stock or (ii) any other
equity securities of the Company issued or issuable directly or indirectly with
respect to shares of Common Stock by way of conversion or exchange thereof (but
subject to any applicable restrictions or limitations upon such conversion or
exchange) or share dividend or share split or in connection with a combination
of shares, recapitalization, reclassification, merger, amalgamation,
arrangement, consolidation or other reorganization; provided, however, that as
to any particular securities constituting Registrable Securities, such
securities will cease to be Registrable Securities when (x) they have been
effectively registered or qualified for sale by a prospectus filed under the
Securities Act and disposed of in accordance with the Registration Statement
covering them, or (y) they have been sold to the public through a broker, dealer
or market maker pursuant to Rule 144 or other exemption from registration under
the Securities Act.

 

“Registration Expenses” has the meaning set forth in Section 4.

 

“Registration Request” has the meaning set forth in Section 1(a) and includes, 
where appropriate, a Short-Form Registration request made pursuant to
Section 1(c).

 

“Registration Statement” means the prospectus and other documents filed with the
Commission to effect a registration under the Securities Act.

 

“Related Agreements” means, collectively, the Stockholders Agreement and the
Class A Voting Agreement.

 

“Required Holders” means Holders holding in the aggregate 51% or more of the
outstanding Registrable Securities.

 

“Restructuring” has the meaning set forth in the Recitals.

 

“Rule 144” means Rule 144 under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

 

“Rule 144A” means Rule 144A under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

 

18

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute and the rules and regulations thereunder, as in effect from time
to time.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
transfer taxes applicable to the sale of Registrable Securities hereunder.

 

“Stockholders” means, collectively, (i) the Common Stockholders and (ii) any
other holder of shares of Common Stock or any other equity securities of the
Company, or any securities convertible into or exchangeable or exercisable for
any equity securities of the Company, that becomes a party to this Agreement
after the date and pursuant to the terms hereof.

 

“Stockholders Agreement” means the Stockholders Agreement, dated as of the date
hereof, among the Company and the stockholders of the Company party thereto, as
it may be amended from time to time.

 

“Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, (i) of which such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships, the general partnership interests of which held by such Person or
any Subsidiary of such Person do not have a majority of the voting interests in
such partnership), or (ii) at least a majority of the securities or other
interests of which having, by their terms, ordinary voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization, is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries, or
by such Person and one or more of its Subsidiaries.

 


11.                                 MISCELLANEOUS.


 


(A)                                  NO INCONSISTENT AGREEMENTS.  AS OF THE DATE
HEREOF, THE COMPANY IS NOT A PARTY TO ANY AGREEMENT WITH RESPECT TO ITS
SECURITIES THAT IS INCONSISTENT WITH OR WOULD VIOLATE THE RIGHTS GRANTED TO THE
HOLDERS OF REGISTRABLE SECURITIES UNDER THIS AGREEMENT, AND THE COMPANY WILL NOT
HEREAFTER ENTER INTO ANY SUCH AGREEMENT WITH RESPECT TO ITS SECURITIES.


 


(B)                                 ADJUSTMENTS AFFECTING REGISTRABLE
SECURITIES. THE COMPANY WILL NOT, WITHOUT THE APPROVAL OF THE REQUIRED HOLDERS,
TAKE ANY ACTION, OR PERMIT ANY CHANGE TO OCCUR, WITH RESPECT TO ITS SECURITIES
WHICH WOULD MATERIALLY AND ADVERSELY AFFECT THE ABILITY OF THE HOLDERS OF
REGISTRABLE SECURITIES TO INCLUDE SUCH REGISTRABLE SECURITIES IN A REGISTRATION
OR QUALIFICATION FOR SALE BY PROSPECTUS UNDERTAKEN PURSUANT TO THIS AGREEMENT OR
WHICH WOULD ADVERSELY AFFECT THE MARKETABILITY OF SUCH REGISTRABLE SECURITIES IN
ANY SUCH REGISTRATION OR QUALIFICATION (INCLUDING, WITHOUT LIMITATION, EFFECTING
A SHARE SPLIT OR A COMBINATION OF SHARES).

 

19

--------------------------------------------------------------------------------


 


(C)                                  ENFORCEMENT.  EACH PARTY HERETO
ACKNOWLEDGES THAT MONEY DAMAGES WOULD NOT BE AN ADEQUATE REMEDY IN THE EVENT
THAT ANY OF THE COVENANTS OR AGREEMENTS IN THIS AGREEMENT ARE NOT PERFORMED IN
ACCORDANCE WITH ITS TERMS, AND IT IS THEREFORE AGREED THAT IN ADDITION TO AND
WITHOUT LIMITING ANY OTHER REMEDY OR RIGHT IT MAY HAVE, THE NON-BREACHING PARTY
WILL HAVE THE RIGHT TO AN INJUNCTION, TEMPORARY RESTRAINING ORDER OR OTHER
EQUITABLE RELIEF IN ANY COURT OF COMPETENT JURISDICTION ENJOINING ANY SUCH
BREACH AND ENFORCING SPECIFICALLY THE TERMS AND PROVISIONS HEREOF.


 


(D)                                 AMENDMENT; WAIVERS, ETC.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, THE PROVISIONS OF THIS AGREEMENT MAY BE AMENDED OR
WAIVED ONLY UPON THE PRIOR WRITTEN CONSENT OF THE COMPANY AND HOLDERS HOLDING IN
THE AGGREGATE 70% OR MORE OF THE OUTSTANDING REGISTRABLE SECURITIES, PROVIDED
THAT IN THE EVENT THAT SUCH AMENDMENT OR WAIVER WOULD TREAT A HOLDER OR GROUP OF
HOLDERS IN A MANNER DIFFERENT FROM ANY OTHER HOLDERS, THEN SUCH AMENDMENT OR
WAIVER WILL ALSO REQUIRE THE CONSENT OF SUCH HOLDER OR THE HOLDERS OF A MAJORITY
OF THE REGISTRABLE SECURITIES OF SUCH GROUP.  NOTWITHSTANDING THE FOREGOING, A
WAIVER OR CONSENT TO DEPART FROM THE PROVISIONS HEREOF WITH RESPECT TO A MATTER
THAT RELATES EXCLUSIVELY TO THE RIGHTS OF HOLDERS OF REGISTRABLE SECURITIES
WHOSE SECURITIES ARE BEING SOLD PURSUANT TO A REGISTRATION STATEMENT AND THAT
DOES NOT DIRECTLY OR INDIRECTLY AFFECT, IMPAIR, LIMIT OR COMPROMISE THE RIGHTS
OF OTHER HOLDERS OF REGISTRABLE SECURITIES MAY BE GIVEN BY HOLDERS OF AT LEAST A
MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE REGISTRABLE SECURITIES BEING SOLD
PURSUANT TO SUCH REGISTRATION STATEMENT.  IN ADDITION, THIS AGREEMENT MAY BE
AMENDED OR SUPPLEMENTED AT ANY TIME TO ADD A SUCCESSOR OR ASSIGNEE OF ANY HOLDER
OF REGISTRABLE SECURITIES AS A PARTY TO THIS AGREEMENT WITHOUT THE CONSENT OF
ANY HOLDER OF REGISTRABLE SECURITIES.


 


(E)                                  SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
WILL BE BINDING UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  IN ADDITION, AND
WHETHER OR NOT ANY EXPRESS ASSIGNMENT WILL HAVE BEEN MADE, THE PROVISIONS OF
THIS AGREEMENT WHICH ARE FOR THE BENEFIT OF THE HOLDERS OF THE REGISTRABLE
SECURITIES (OR ANY PORTION THEREOF) AS SUCH WILL BE FOR THE BENEFIT OF AND
ENFORCEABLE BY ANY SUBSEQUENT HOLDER OF ANY REGISTRABLE SECURITIES (OR OF SUCH
PORTION THEREOF), SUBJECT TO THE PROVISIONS RESPECTING THE MINIMUM NUMBERS OR
PERCENTAGES OF SHARES OF REGISTRABLE SECURITIES (OR OF SUCH PORTION THEREOF)
REQUIRED IN ORDER TO BE ENTITLED TO CERTAIN RIGHTS, OR TAKE CERTAIN ACTIONS,
CONTAINED HEREIN, AND THE OTHER TERMS AND CONDITIONS SET FORTH HEREIN.


 


(F)                                    SEVERABILITY.  ANY TERM OR PROVISION OF
THIS AGREEMENT WHICH IS INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION
SHALL, AS TO THAT JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY,
ILLEGALITY OR UNENFORCEABILITY WITHOUT RENDERING INVALID, ILLEGAL OR
UNENFORCEABLE THE REMAINING TERMS AND PROVISIONS OF THIS AGREEMENT OR AFFECTING
THE VALIDITY, ILLEGALITY OR ENFORCEABILITY OF ANY OF THE TERMS OR PROVISIONS OF
THIS AGREEMENT IN ANY OTHER JURISDICTION.  IF ANY PROVISION OF THIS AGREEMENT IS
SO BROAD AS TO BE UNENFORCEABLE, THE PROVISION SHALL BE INTERPRETED TO BE ONLY
SO BROAD AS IS ENFORCEABLE.

 

20

--------------------------------------------------------------------------------


 


UPON SUCH DETERMINATION THAT ANY TERM OR OTHER PROVISION IS INVALID, ILLEGAL OR
INCAPABLE OF BEING ENFORCED, THE PARTIES SHALL NEGOTIATE IN GOOD FAITH TO MODIFY
THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS
POSSIBLE IN A MUTUALLY ACCEPTABLE MANNER IN ORDER THAT THE TRANSACTIONS
CONTEMPLATED HEREIN ARE CONSUMMATED AS ORIGINALLY CONTEMPLATED TO THE FULLEST
EXTENT POSSIBLE.


 


(G)                                 HEADINGS.  THE HEADINGS CONTAINED IN THIS
AGREEMENT ARE FOR PURPOSES OF CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING
OR INTERPRETATION OF THIS AGREEMENT.


 


(H)                                 GOVERNING LAW.  THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES
OR RULES OF CONFLICTS OF LAW TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE THE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION).


 


(I)                                     ARBITRATION.


 

(I)                                     EXCEPT FOR ANY DISPUTES WITH RESPECT TO
THE INTERPRETATION OR ENFORCEMENT OF THE PROVISIONS OF SECTION 5, WHICH SHALL BE
RESOLVED IN ACCORDANCE WITH SECTION 11(J), ANY DISPUTE, CONTROVERSY, OR CLAIM
ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS CONTRACT, OR THE BREACH,
TERMINATION, OR VALIDITY THEREOF, SHALL BE FINALLY SETTLED BY ARBITRATION.  THE
ARBITRATION SHALL BE CONDUCTED IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION
RULES OF THE AMERICAN ARBITRATION ASSOCIATION (THE “AAA”) IN EFFECT AT THE TIME
OF THE ARBITRATION, EXCEPT AS THEY MAY BE MODIFIED HEREIN OR BY MUTUAL AGREEMENT
OF THE PARTIES.  NOTWITHSTANDING THE PROVISIONS OF SECTION 11(H), THE
ARBITRATION AND THIS CLAUSE SHALL BE GOVERNED BY TITLE 9 (ARBITRATION) OF THE
UNITED STATES CODE.  THE SEAT OF THE ARBITRATION SHALL BE NEW YORK, NEW YORK,
UNITED STATES OF AMERICA, AND IT SHALL BE CONDUCTED IN THE ENGLISH LANGUAGE. 
THE PARTIES SUBMIT TO JURISDICTION IN THE STATE AND FEDERAL COURTS IN THE STATE,
COUNTY AND CITY OF NEW YORK FOR THE LIMITED PURPOSE OF ENFORCING THIS AGREEMENT
TO ARBITRATE.

 

(II)                                  THE ARBITRATION SHALL BE CONDUCTED BY
THREE NEUTRAL ARBITRATORS, WHO SHALL BE APPOINTED BY THE AAA.  THE ARBITRATORS
SHALL BE IMPARTIAL AND INDEPENDENT.

 

(III)                               IN ORDER TO FACILITATE THE COMPREHENSIVE
RESOLUTION OF RELATED DISPUTES, AND UPON REQUEST OF ANY PARTY TO THE ARBITRATION
PROCEEDING, THE ARBITRATION TRIBUNAL MAY CONSOLIDATE THE ARBITRATION PROCEEDING
WITH ANY OTHER ARBITRATION PROCEEDING INVOLVING ANY OF THE PARTIES HERETO
RELATING TO THIS AGREEMENT OR TO THE RELATED AGREEMENTS (WHETHER OR NOT SUCH
OTHER PROCEEDING INVOLVES ALL OF THE PARTIES HERETO).  THE ARBITRATION TRIBUNAL
SHALL NOT CONSOLIDATE SUCH ARBITRATIONS UNLESS IT DETERMINES THAT (A) THERE ARE
ISSUES OF FACT OR LAW

 

21

--------------------------------------------------------------------------------


 

COMMON TO THE VARIOUS ARBITRATIONS SO THAT A CONSOLIDATED PROCEEDING WOULD BE
MORE EFFICIENT THAN SEPARATE PROCEEDINGS AND (B) NO PARTY WOULD BE PREJUDICED AS
A RESULT OF SUCH CONSOLIDATION THROUGH UNDUE DELAY OR OTHERWISE.  IN THE EVENT
OF DIFFERENT RULINGS ON THIS QUESTION BY THE ARBITRATION TRIBUNAL CONSTITUTED
HEREUNDER AND THE TRIBUNAL CONSTITUTED UNDER ANY OTHER RELATED AGREEMENT, THE
RULING OF THE ARBITRATION TRIBUNAL GOVERNING THE FIRST PROCEEDING TO HAVE BEEN
FILED SHALL CONTROL.  IN THE EVENT OF THE CONSOLIDATION OF ONE OR MORE
PROCEEDINGS PURSUANT TO THIS SUBSECTION, THE ARBITRATION TRIBUNAL GOVERNING THE
FIRST SUCH PROCEEDING TO HAVE BEEN FILED SHALL GOVERN THE CONSOLIDATED
PROCEEDING UNLESS OTHERWISE AGREED BY ALL PARTIES TO THE PROCEEDINGS BEING
CONSOLIDATED.  SOLELY FOR PURPOSES OF THIS CLAUSE (III), (A) A PROCEEDING SHALL
BE DEEMED TO HAVE BEEN FILED WHEN THE RELATED DEMAND FOR ARBITRATION IS SERVED
BY THE COMPLAINING PARTY AND (B) IN THE EVENT THAT TWO PROCEEDINGS SHALL HAVE
BEEN FILED ON THE SAME DAY, THE PROCEEDING INVOLVING THE LARGEST DOLLAR AMOUNT
IN DISPUTE SHALL BE DEEMED TO HAVE BEEN THE FIRST FILED.

 

(IV)          THE ARBITRATION AWARD SHALL BE FINAL AND BINDING ON THE PARTIES. 
JUDGMENT UPON THE AWARD MAY BE ENTERED BY ANY COURT HAVING JURISDICTION THEREOF
OR HAVING JURISDICTION OVER THE RELEVANT PARTY OR ITS ASSETS.

 


(J)            CERTAIN DISPUTES.


 

(I)            NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, ANY
SUIT, ACTION OR OTHER PROCEEDING WITH RESPECT TO THE INTERPRETATION OR
ENFORCEMENT OF THE PROVISIONS OF SECTION 5 SHALL BE BROUGHT IN THE SUPREME COURT
OF THE STATE OF NEW YORK, NEW YORK COUNTY, OR THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK, NEW
YORK COUNTY, AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK FOR THE PURPOSES OF ANY SUCH SUIT, ACTION OR OTHER PROCEEDING, AGREES
NOT TO COMMENCE ANY SUCH SUIT, ACTION OR OTHER PROCEEDING OTHER THAN IN SUCH
COURTS AND  IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING
OF VENUE OF ANY SUCH SUIT, ACTION OR OTHER PROCEEDING IN THE SUPREME COURT OF
THE STATE OF NEW YORK, NEW YORK COUNTY, AND THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, OR THAT ANY SUCH SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. 
EACH PARTY FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR
DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH OR
REFERRED TO IN SECTION 11(K) SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUCH
SUIT, ACTION OR OTHER PROCEEDING.

 

(II)           EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR OTHER PROCEEDING WITH RESPECT TO THE INTERPRETATION OR ENFORCEMENT OF
THE

 

22

--------------------------------------------------------------------------------


 

PROVISIONS OF SECTION 5.  EACH PARTY HEREBY (A) CERTIFIES AND ACKNOWLEDGES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAVIER AND MAKES THIS
WAVIER VOLUNTARILY, AND THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER
INTO THE AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION 11(J).

 


(K)           NOTICES.  ALL NOTICES, REQUESTS, DEMANDS, WAIVERS AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE
GIVEN IN THE MANNER AND TO THE RESPECTIVE ADDRESSES OF THE PARTIES SET FORTH IN
THE STOCKHOLDERS AGREEMENT.


 


(L)            COUNTERPARTS; FACSIMILE SIGNATURES.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT
ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.  THIS AGREEMENT MAY BE
EXECUTED BY FACSIMILE SIGNATURE(S) OR VIA ELECTRONIC TRANSMISSION IN PDF FORMAT.


 

[Signature pages follow]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

 

Company:

 

 

 

 

MXENERGY HOLDINGS INC.

 

 

 

 

 

 

By:

/s/ Jeffrey A. Mayer

 

 

Name:

Jeffrey A. Mayer

 

 

  Title:

President

 

[Signature Page to Registration Rights Agreement (Equity)]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

 

 

CLASS A STOCKHOLDERS:

 

 

 

 

 

MORGAN STANLEY & CO., INCORPORATED

 

By:

/s/ [Illegible]

 

Name: [Blank]

 

Title: Authorized Signature

 

 

 

Address for Notices:

 

Morgan Stanley & Co.

 

Harborside Financial Center

 

230 Plaza #2, 7th Floor

 

Jersey City, NJ 07311

 

 

 

 

 

HARE & CO.

 

By:

/s/ [Illegible]

 

Name: [Blank]

 

Title: Authorized Signature

 

 

 

Address for Notices:

 

The Bank of New York

 

One Wall Street

 

Reorg Dept, 6th Floor

 

New York, NY 10826

 

 

 

 

 

PENY & CO.

 

By:

/s/ [Illegible]

 

Name: [Blank]

 

Title: Authorized Signature

 

 

 

Address for Notices:

 

The Bank of New York

 

One Wall Street

 

Reorg Dept, 6th Floor

 

New York, NY 10826

 

[Signature Page to Registration Rights Agreement (Equity)]

 

--------------------------------------------------------------------------------


 

 

SEAPADDLE & CO.

 

 

 

By:

State Street Bank & Trust Co., a partner

 

By:

/s/ [Illegible]

 

Name: [Illegible]

 

Title: Vice President

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

SEINE & CO.

 

By:

State Street Bank & Trust Co., a partner

 

By:

/s/ [Illegible]

 

Name: [Illegible]

 

Title: Vice President

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

MARROW & CO.

 

By:

State Street Bank & Trust Co., a partner

 

By:

/s/ [Illegible]

 

Name: [Illegible]

 

Title: Vice President

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

MEADMARKER & CO.

 

 

 

By:

State Street Bank & Trust Co., a partner

 

By:

/s/ [Illegible]

 

Name: [Illegible]

 

Title: Vice President

 

[Signature Page to Registration Rights Agreement (Equity)]

 

--------------------------------------------------------------------------------


 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

ESKIMO & CO.

 

By:

State Street Bank & Trust Co., a partner

 

By:

/s/ Michael Feeley

 

Name: Michael Feeley

 

Title: Custody Clerk

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

BRITISH & CO.

 

By:

State Street Bank & Trust Co., a partner

 

By:

/s/ Michael Feeley

 

Name: Michael Feeley

 

Title: Custody Clerk

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

BEACONGALE & CO.

 

By:

State Street Bank & Trust Co., a partner

 

By:

/s/ [Illegible]

 

Name: [Illegible]

 

Title: Vice President

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

SALTSHIP & CO.

 

By:

State Street Bank & Trust Co., a partner

 

By:

/s/ [Illegible]

 

Name: [Illegible]

 

Title: Vice President

 

[Signature Page to Registration Rights Agreement (Equity)]

 

--------------------------------------------------------------------------------


 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

BIGBELL & CO.

 

By:

State Street Bank & Trust Co., a partner

 

By:

/s/ Michael Feeley

 

Name: Michael Feeley

 

Title: Custody Clerk

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

FIDDLES & CO.

 

By:

State Street Bank & Trust Co., a partner

 

By:

/s/ Michael Feeley

 

Name: Michael Feeley

 

Title: Custody Clerk

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

MELLON TRUST OF NEW ENGLAND, N.A.

 

By:

/s/ Alisia Pugh

 

Name: [Blank]

 

Title: Supervisor

 

 

 

Address for Notices

 

525 William Penn Place

 

RM 0300

 

Pittsburgh, PA 15259

 

[Signature Page to Registration Rights Agreement (Equity)]

 

--------------------------------------------------------------------------------


 

 

CAMULOS MASTER FUND LP

 

By:

/s/ Michael P. Iuliano

 

Name: Michael P. Iuliano

 

Title: Authorized Signatory

 

 

 

Address for Notices

 

Camulos Capital LP

 

3 Landmark Square, 4th Floor

 

Stamford, CT 06901

 

Attn: General Counsel

 

 

 

 

 

CAMULOS LOAN VEHICLE FUND I LP

 

By:

/s/ Michael P. Iuliano

 

Name: Michael P. Iuliano

 

Title: Authorized Signatory

 

 

 

Address for Notices

 

Camulos Capital LP

 

3 Landmark Square, 4th Floor

 

Stamford, CT 06901

 

Attn: General Counsel

 

 

 

 

 

MARINER CRA RELATIVE VALUE FUND

 

By:

/s/ Barry Campbell

 

Name: Barry Campbell

 

Title: Principal

 

 

 

Address for Notices:

 

11 Ivy Place

 

Upper Saddle River, NJ 07458

 

 

 

 

 

BATTERY PARK HIGH YIELD LONG SHORT FUND LTD.

 

By:

/s/ David Crall

 

Name: David Crall

 

Title: Portfolio Manager

 

 

 

Address for Notices:

 

2 World Financial Center

 

Building B, 18th Floor

 

New York, NY 10281

 

[Signature Page to Registration Rights Agreement (Equity)]

 

--------------------------------------------------------------------------------


 

 

BATTERY PARK HIGH YIELD OPPORTUNITY MASTER FUND LTD.

 

By:

/s/ David Crall

 

Name: David Crall

 

Title: Portfolio Manager

 

 

 

Address for Notices:

 

2 World Financial Center

 

Building B, 18th Floor

 

New York, NY 10281

 

 

 

BATTERY PARK HIGH YIELD OPPORTUNITY STRATEGIC FUND, LTD.

 

By:

/s/ David Crall

 

Name: David Crall

 

Title: Portfolio Manager

 

 

 

Address for Notices:

 

2 World Financial Center

 

Building B, 18th Floor

 

New York, NY 10281

 

 

 

VELVET & CO.

 

By:

State Street Bank & Trust Co., a partner

 

By:

/s/ Michael Feeley

 

Name: Michael Feeley

 

Title: Custody Clerk

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

FOREHOOKS & CO.

 

By:

State Street Bank & Trust Co., a partner

 

By:

/s/ Michael Feeley

 

Name: Michael Feeley

 

Title: Custody Clerk

 

[Signature Page to Registration Rights Agreement (Equity)]

 

--------------------------------------------------------------------------------


 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

WHARFNET & CO.

 

By:

State Street Bank & Trust Co., a partner

 

By:

/s/ Michael Feeley

 

Name: Michael Feeley

 

Title: Custody Clerk

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

/s/ Richard Burns

 

Name: Richard Burns

 

 

 

Address for Notices:

 

762 Mill Road

 

Carrabelle, FL 32322

 

 

 

 

 

/s/ Jason Joffe

 

Name: Jason Joffe

 

 

 

Address for Notices:

 

692 London Berry Road

 

Atlanta, GA 30327-4956

 

 

 

 

 

/s/ Allison G. Young

 

Name: Allison G. Young

 

 

 

Address for Notices:

 

1498 Boulder Lane

 

Woodstock, IL 60098-7104

 

[Signature Page to Registration Rights Agreement (Equity)]

 

--------------------------------------------------------------------------------


 

 

TACONIC CAPITAL PARTNERS LP

 

By:

Taconic Capital Advisors, L.P., as Manager

 

 

 

 

By:

/s/ Joshua Miller

 

Name: Joshua Miller

 

Title: Principal

 

 

 

Address for Notices:

 

c/o Taconic Capital Advisors, L.P.

 

450 Park Avenue

 

New York, NY 10025

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.

 

By:

/s/ Scott A. Simon

 

Name: [Blank]

 

Title: Authorized Signature

 

 

 

Address for Notices:

 

DB Securities Services

 

100 Plaza One, 2nd Floor

 

Jersey City, NJ 07311

 

 

 

 

 

TACONIC MASTER FUND 1.5 LP

 

By:

Taconic Capital Advisors, L.P., as Manager

 

 

 

 

By:

/s/ Joshua Miller

 

Name: Joshua Miller

 

Title: Principal

 

 

 

Address for Notices:

 

c/o Taconic Capital Advisors, L.P.

 

450 Park Avenue

 

New York, NY 10025

 

 

 

 

 

TACONIC CAPITAL PARTNERS 1.5 LP

 

By:

Taconic Capital Advisors, L.P., as Manager

 

 

 

 

By:

/s/ Joshua Miller

 

Name: Joshua Miller

 

Title: Principal

 

[Signature Page to Registration Rights Agreement (Equity)]

 

--------------------------------------------------------------------------------


 

 

Address for Notices:

 

c/o Taconic Capital Advisors, L.P.

 

450 Park Avenue

 

New York, NY 10025

 

 

 

 

 

TACONIC OPPORTUNITY MASTER FUND LP

 

By:

Taconic Capital Advisors, L.P., as Manager

 

 

 

 

By:

/s/ Joshua Miller

 

Name: Joshua Miller

 

Title: Principal

 

 

 

Address for Notices:

 

c/o Taconic Capital Advisors, L.P.

 

450 Park Avenue

 

New York, NY 10025

 

 

 

 

 

TACONIC OPPORTUNITY FUND LP

 

By:

Taconic Capital Advisors, L.P., as Manager

 

 

 

 

By:

/s/ Joshua Miller

 

Name: Joshua Miller

 

Title: Principal

 

 

 

Address for Notices:

 

c/o Taconic Capital Advisors, L.P.

 

450 Park Avenue

 

New York, NY 10025

 

 

 

 

 

CAMULOS LOAN VEHICLE FUND I LP

 

By:

/s/ [Illegible]

 

Name: [Illegible]

 

Title: Authorized Signatory

 

[Signature Page to Registration Rights Agreement (Equity)]

 

--------------------------------------------------------------------------------


 

 

Address for Notices

 

Camulos Capital LP

 

Three Landmark Square

 

Stamford, CT 06901

 

 

 

 

 

CAMZOK CAPITAL

 

By:

/s/ [Illegible]

 

Name:

[Illegible]

 

Title:

President

 

 

 

Address for Notices:

 

[Illegible]

 

 

 

 

 

UBS FINANCIAL SERVICES INC.

 

By:

/s/ Luis Fernandes

 

Name:

Luis Fernandes

 

Title:

Sr. Rep. – Corp. Actions

 

 

 

Address for Notices:

 

UBS Financial Services Inc.

 

1000 Harbor Boulevard

 

Weehawken, New Jersey 07086

 

Attention: Vanessa Hanks

 

Corporate Actions Physical Processing

 

6th Floor

 

 

 

 

 

GOLDMAN SACHS AND CO.

 

By:

/s/ Piotr Uzar

 

Name:

Piotr Uzar

 

Title:

Vice President

 

 

 

Address for Notices:

 

Goldman Sachs & Co.

 

30 Hudson Street

 

Jersey City, NJ 07302

 

Attn: Reorg Dept

 

4th Floor

 

[Signature Page to Registration Rights Agreement (Equity)]

 

--------------------------------------------------------------------------------


 

 

THE VARIABLE ANNUITY LIFE INSURANCE COMPANY

 

 

 

By: AIG Global Investment Corp. Investment Advisor

 

By:

/s/ Tim Lindvall

 

Name:

Tim Lindvall

 

Title:

Vice President

 

 

 

Address for Notices:

 

c/o AIG Global Investment Corp.

 

2929 Allen Parkway, A37-01

 

Houston, Texas 77019

 

 

 

 

 

WESTERN NATIONAL LIFE INSURANCE COMPANY (f/k/a AIG Annuity Insurance Company)

 

By: AIG Global Investment Corp. Investment Advisor

 

By:

/s/ Tim Lindvall

 

Name:

Tim Lindvall

 

Title:

Vice President

 

 

 

Address for Notices:

 

c/o AIG Global Investment Corp.

 

2929 Allen Parkway, A37-01

 

Houston, Texas 77019

 

 

 

 

 

NEWPORT & CO.

 

By: State Street Bank & Trust Co., a partner

 

By:

/s/ Michael Feeley

 

Name:

Michael Feeley

 

Title:

Custody Clerk

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

FLEETBIRD & CO.

 

By: State Street Bank & Trust Co., a partner

 

By:

/s/ Michael Feeley

 

Name:

Michael Feeley

 

Title:

Custody Clerk

 

[Signature Page to Registration Rights Agreement (Equity)]

 

--------------------------------------------------------------------------------


 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

TACONIC MASTER FUND LP

 

By: Taconic Capital Advisors, L.P., as Manager

 

 

 

By:

/s/ Joshua Miller

 

Name:

Joshua Miller

 

Title:

Principal

 

 

 

Address for Notices:

 

c/o Taconic Capital Advisors, L.P.

 

450 Park Avenue

 

New York, NY 10025

 

[Signature Page to Registration Rights Agreement (Equity)]

 

--------------------------------------------------------------------------------


 

 

CLASS B STOCKHOLDER:

 

 

 

 

 

SEMPRA ENERGY TRADING LLC

 

 

 

By:

/s/ Michael Mitchell

 

Name:

Michael Mitchell

 

Title:

Vice President

 

 

 

Address for Notices:

 

 

 

600 Washington Blvd.

 

Stamford, CT 06901

 

Attn: General Counsel

 

[Signature Page to Registration Rights Agreement (Equity)]

 

--------------------------------------------------------------------------------


 

 

CLASS C STOCKHOLDERS:

 

 

 

 

 

/s/ Jeffrey A. Mayer

 

Name: Jeffrey A. Mayer

 

 

 

 

 

/s/ Chaitu Parikh

 

Name: Chaitu Parikh

 

 

 

 

 

/s/ Carole R. Artman-Hodge

 

Name: Carole R. Artman Hodge

 

 

 

 

 

CHARTER MX LLC

 

By: Charterhouse Equity Partners IV, L.P., its managing member

 

 

 

By: CHUSA Equity Investors IV, L.P., its general partner

 

 

 

By: Charterhouse Equity IV, LLC, its general partner

 

 

 

By:

/s/ William M. Landuyt

 

Name:

William M. Landuyt

 

Title:

Authorized Signatory

 

 

 

Address for Notices:

 

c/o Charterhouse Group, Inc.

 

535 Madison Avenue

 

New York, NY 10022

 

Attention: William Landuyt

 

 

 

with a copy to:

 

 

 

Proskauer Rose LLP

 

1585 Broadway

 

New York, NY 10036

 

Attention: Stephen Rubin, Esq.

 

[Signature Page to Registration Rights Agreement (Equity)]

 

--------------------------------------------------------------------------------


 

 

DENHAM COMMODITY PARTNERS LP

 

By: Denham Commodity Partners GP LP

 

 

 

By:

Denham GP LLC

 

By:

/s/ Paul Winters

 

Name:

Paul Winters

 

Title:

Authorized Signatory

 

 

 

Address for Notices:

 

200 Clarendon Street, 25th Floor

 

Boston, MA 02116

 

 

 

 

 

CAROLE R. ARTMAN-HODGE 7 YR GRAT

 

 

 

By:

/s/ Carole R. Artman-Hodge

 

Name:

Carole R. Atman-Hodge

 

Title:

[Blank]

 

 

 

PEQUOT ENTERPRISES LLC

 

 

 

By:

/s/ Jeffrey A. Mayer

 

Name:

Jeffrey A. Mayer

 

Title:

Managing Member

 

 

 

 

 

 

GREENHILL CAPITAL PARTNERS, L.P.

 

 

 

GREENHILL CAPITAL PARTNERS (CAYMAN), L.P.

 

 

 

GREENHILL CAPITAL PARTNERS (EXECUTIVES), L.P.

 

 

 

GREENHILL CAPITAL, L.P.

 

 

 

By: GCP Managing Partner, L.P., a managing general partner of each of the
foregoing partnerships

 

[Signature Page to Registration Rights Agreement (Equity)]

 

--------------------------------------------------------------------------------


 

 

By: Greenhill Capital Partners, LLC, its general partner

 

 

 

By:

/s/ [Illegible]

 

Name:

[Blank]

 

Title:

[Blank]

 

 

 

 

 

Address for Notices:

 

300 Park Avenue, 23rd Floor

 

New York, NY 10022

 

Attention: Chairman

 

 

 

 

 

JED COMMUNICATIONS ASSOCIATES

 

 

 

By:

/s/ Daniel G. Bergstein

 

Name:

Daniel G. Bergstein


 


TITLE:


PRESIDENT

 

[Signature Page to Registration Rights Agreement (Equity)]

 

--------------------------------------------------------------------------------